Exhibit 10.1

LOGO [g22909image.jpg]

 

 

Master Accounts Receivable Purchase Agreement

among

World Fuel Services, Inc.

World Fuel Services Europe, Ltd.

World Fuel Services (Singapore) Pte. Ltd.,

as the Sellers,

World Fuel Services Corporation,

as the Parent,

The Banks Party Hereto,

and

HSBC Bank USA, National Association,

as the Administrative Agent

 

 

Dated as of September 30, 2008

 

 

 

 

Nixon Peabody LLP

437 Madison Avenue

New York, New York 10022



--------------------------------------------------------------------------------

Table of Contents

 

Section

  

Heading

   Page SECTION 1.    Definitions; Interpretation, Etc    2 SECTION 2.   
Purchase and Sale    11 SECTION 3.    Fees; Default Interest    16 SECTION 4.   
Collections; Settlement; Payments Generally; Ratable Sharing    19 SECTION 5.   
Servicing of Receivables    23 SECTION 6.    Conditions Precedent    25 SECTION
7.    Representations and Warranties    27 SECTION 8.    Covenants    32 SECTION
9.    Termination Events; Remedies    37 SECTION 10.    Repurchase; Deemed
Collections    39 SECTION 11.    Indemnity    40 SECTION 12.    Parent Guaranty
   43 SECTION 13.    Withholding; Grossing Up; Breakage Cost Indemnity; Changes
in Circumstances; Funding Determinations    44 SECTION 14.    Administrative
Agent    46 SECTION 15.    Miscellaneous    51

 

SCHEDULES:  

Schedule A

 

-

   Commitments   Schedule B   -    Approved Buyers   Schedule C   -   
Collateral Information EXHIBITS:   Exhibit A  

-

   Form of Purchase Request   Exhibit B   -    Form of Portfolio Report  
Exhibit C-1   -    Form of Settlement Date Notice   Exhibit C-2  

-

   Form of Transfer Date Notice   Exhibit D   -    Form of Assignment and
Assumption   Exhibit E   -    Form of Joinder Agreement   Exhibit F   -   
Insurance Policy

 

- i -



--------------------------------------------------------------------------------

MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT

MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT, dated as of September 30, 2008
(as it may be amended, supplemented or otherwise modified from time to time,
this “Agreement”), between WORLD FUEL SERVICES, INC., a corporation organized
under the laws of Texas (“WFSI”), WORLD FUEL SERVICES EUROPE, LTD., a company
organized under the laws of England and Wales (“WFSE”), WORLD FUEL SERVICES
(SINGAPORE) PTE. LTD., a company organized under the laws of Singapore (“WFSS”;
and together with WFSI and WFSE, individually, a “Seller” and collectively, the
“Sellers”), WORLD FUEL SERVICES CORPORATION, a corporation organized under the
laws of Florida (the “Parent”), THE BANKS PARTY HERETO, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association organized under the laws of
The United States of America (“HSBC”), as administrative agent (in such
capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, capitalized terms used in these recitals shall have the meanings
ascribed thereto in Section 1.1 hereof;

WHEREAS, subject to the terms and conditions of this Agreement, each Seller
desires to sell to the Banks, and the Banks desire to purchase from such Seller,
certain Receivables;

WHEREAS, as a condition to the Banks’ obligations hereunder, the Banks require
that each such Receivable be insured in accordance with the Insurance Policy,
the terms and conditions of which include a waiting period from the time a claim
is made under the Insurance Policy until the time such claim is paid;

WHEREAS, in order to increase the amount of the Purchase Price to be paid on
each Purchase Date by the Banks to the Sellers, the Sellers have made the
business decision to compensate the Banks for such waiting period under the
Insurance Policy, as well as to compensate the Banks for Collections received
after the applicable Maturity Date of a Purchased Receivable;

WHEREAS, subject to the terms and conditions of this Agreement, each Seller has
agreed to service Purchased Receivables sold by such Seller for the benefit of
the Administrative Agent and the Banks; and

WHEREAS, subject to the terms and conditions of this Agreement, the Parent has
agreed to guaranty the obligations of the Sellers hereunder and under the other
Facility Documents to which the Sellers are a party.

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Definitions; Interpretation, Etc.

Section 1.1. Definitions. In this Agreement and each Schedule:

“Additional Bank” as defined in Section 2.7(a)(i)(A).

“Additional Compensation” as defined in Section 3.5(a).

“Additional Commitment” as defined in Section 2.7(a)(i)(A).

“Additional Commitment Date” as defined in Section 2.7(a)(i)(B).

“Adverse Claim” means any Encumbrance other than those arising under this
Agreement; provided, any right of set-off or counterclaim of a counterparty
(including an Approved Buyer), or the exercise of any such right, in the
ordinary course of business of any Facility Party (including in connection with
any hedging activity) shall not constitute an Adverse Claim.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agreed Base Value” means, with respect to any Purchased Receivable, an amount
equal to the product of (x) the Original Amount of such Purchased Receivable,
times (y) (i) ninety five percent (95%), minus (ii) the Agreed Dilution
Percentage with respect to such Purchased Receivable.

“Agreed Dilution Percentage” means, with respect to any Purchased Receivable,
the greater of (x) five percent (5%), and (y) such other percentage as
reasonably determined by the Administrative Agent after consultation with the
Parent, upon taking into account the level of credits that may exist as a
percentage of the face amount of such Purchased Receivable based on the most
recent field audit pursuant to Section 8.4(c).

“Agreement” as defined in the preamble hereto.

“Aggregate Amounts Due” as defined in Section 4.5.

“Anti-Terrorism Laws” means any of the Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
OFAC.

“Approved Buyer” means each Buyer listed on Schedule B that is also covered by
the Insurance Policy.

 

- 2 -



--------------------------------------------------------------------------------

“Approved Buyer Sublimit” means the lower of (x) the sublimit for an Approved
Buyer as listed on Schedule B and (y) the credit limit with respect to such
Buyer as set forth in the Insurance Policy.

“Approved Buyer’s Insolvency” means, with respect to any Approved Buyer, an
“Insolvency” (as such term is defined in the Insurance Policy) has occurred.

“Assignment and Assumption” means an Assignment and Assumption Agreement in the
form of Exhibit D.

“Assignment Effective Date” as defined in Section 15.5(b).

“Bank” means each Person listed on the signature pages hereto as a Bank, and any
other Person (other than a natural Person) that becomes a party hereto as a
“Bank” pursuant to an Assignment Agreement. After the Additional Commitment
Date, if any, the term “Bank” shall also include, pursuant to the Section 2.7,
each Additional Bank.

“Blocked Person” means any Person: (i) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (ii) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (iii) a Person with which any Bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (iv) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (v) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Business Day” means a day on which banks are open for business in New York and,
in the case of the determination of LIBOR, London.

“Buyer” means, with respect to any Receivable, the account debtor obligated to
make payments in respect of such Receivable in accordance with the applicable
Invoice.

“Closing Date” means, subject to Section 6.1, the date of this Agreement.

“Collection Account” means the deposit account opened and maintained by the
Sellers with the Administrative Agent (or an Affiliate thereof) for the purpose
of receiving Collections on the Receivables of Approved Buyers payable to the
Sellers.

“Collections” means, with respect to any Receivable, all payments made on such
Receivable, and any other payments, receipts or recoveries by, or on behalf of,
the applicable Buyer or otherwise with respect to such Receivable.

“Commitment” means the commitment of a Bank to purchase Receivables of Approved
Buyers from the Sellers in accordance with the terms and conditions hereof and
“Commitments” means such commitments of all of the Banks in the aggregate. The
aggregate amount of the Commitments as of the Closing Date is $160,000,000. The
amount of each Bank’s Commitment is set forth on Schedule A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. Pursuant to Section 2.7, after the Additional
Commitment Date, if any, the term “Commitment” shall also include each
Additional Commitment.

 

- 3 -



--------------------------------------------------------------------------------

“Commitment Fee” as defined in Section 3.2(a).

“Commitment Period” means the period from the Closing Date to but excluding the
Termination Date.

“Contract” means a contract or purchase order between a Seller and a Buyer, as
the same may be amended and supplemented from time to time in accordance with
the terms hereof, out of which has arisen one or more Receivables.

“Covered Event” means each of the following events as covered by (and as
described in) the Insurance Policy: “Insolvency”, “Default”, “Government
Moratorium”, “Contract Frustration”, “Transfer”, “Discharge of Debt”, “War”, and
“Public Buyer Default”.

“Default Interest” as defined in Section 3.8.

“Discount” means, with respect to any Purchased Receivable, an amount equal to
the product of (a) the Agreed Base Value of such Purchased Receivable, times
(b) the sum of (i) the applicable LIBOR (as determined by the Administrative
Agent for an interest period equal to the weighted average of the number of days
from the applicable Purchase Date to the Maturity Date of each Purchased
Receivable to be purchased on such Purchase Date), plus (ii) the Margin, times
(c) a fraction, the numerator of which is the number of days from the applicable
Purchase Date until the Maturity Date of such Purchased Receivable, and the
denominator of which is three hundred sixty (360).

“Dollar” and “$” means the lawful currency of the United States of America.

“Encumbrance” means a mortgage, assignment, security interest, pledge, lien or
other encumbrance securing any obligation of any person or any other type of
adverse claim or preferential arrangement (including, without limitation, title
transfer and retention arrangements) having a similar effect.

“Eligible Assignee” means (a) any Bank, any Affiliate of any Bank and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (b) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans or receivables; provided, no Facility Party nor any
Affiliate thereof shall be an Eligible Assignee.

“Executive Order No. 13224” means that certain Executive Order No. 13224,
effective September 24, 2001.

“Facility Document” means each of this Agreement, the Insurance Policy, each
Purchase Request, together with each Purchase Schedule, each Portfolio Report
and all other documents, instruments or agreements required to be delivered by a
Facility Party in connection herewith.

 

- 4 -



--------------------------------------------------------------------------------

“Facility Party” means the Parent and each Seller.

“Facility Party’s Insolvency” means, with respect to any Facility Party, such
Facility Party (a) is dissolved (other than pursuant to a consolidation,
amalgamation or merger); (b) becomes insolvent or is unable to pay its debts or
fails or admits in writing its inability generally to pay its debts as they
become due; (c) makes a general assignment, arrangement or composition with or
for the benefit of its creditors; (d) institutes or has instituted against it a
proceeding seeking judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency Law or other similar Law affecting creditor’s
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (x) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding up or liquidation or (y) is not dismissed, discharged, stayed or
restrained in each case within thirty (30) days of the institution or
presentation thereof; (e) has a resolution passed for its winding-up, official
management or liquidation; (f) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for it or for all or substantially all of its assets;
(g) has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within thirty (30) days
thereafter, (h) causes or is subject to any event with respect to it which,
under the applicable Laws of any jurisdiction, has an analogous effect to any of
the events specified in clauses (a) to (g) (inclusive); or (i) takes any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the foregoing acts.

“Final Collection Date” means the date, following the termination of purchases
under this Agreement, on which all amounts to which each of the Administrative
Agent and the Banks shall be entitled in respect of Purchased Receivables and
all other amounts owing to each of the Administrative Agent and the Banks
hereunder and under the other Facility Documents (in each case, other than
contingent indemnity obligations) are paid in full.

“Funded Amount” means, as of any date of determination, (i) the aggregate amount
of all Purchase Prices paid by the Banks as of such date, less (ii) the
aggregate amount of all Collections and payments under the Insurance Policy, if
any, theretofore paid to and received by the Banks as of such date.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guaranty” means the guaranty by the Parent of the Obligations of the Sellers
set forth in Section 12.

“Increased Costs” means, with respect to any Bank, (a) a reduction in the rate
of return for such Bank from the transactions contemplated in the Facility
Documents (other than the Insurance Policy) or on such Bank’s overall capital;
(b) an additional or increased cost imposed

 

- 5 -



--------------------------------------------------------------------------------

by regulatory or administrative action by a Governmental Authority; or (c) a
reduction of any amount due and payable under any Facility Document (other than
the Insurance Policy) or by the Approved Buyer under the Purchased Receivables,
which in each case is incurred or suffered by such Bank to the extent that it is
attributable to such Bank having entered into any Facility Document (other than
the Insurance Policy) or funding any purchase of Purchased Receivables or being
exposed to any Approved Buyer in respect of Purchased Receivables and/or
performing any of its obligations under any Facility Document (other than the
Insurance Policy).

“Indemnified Amounts” as defined in Section 11.1.

“Indemnified Party” as defined in Section 11.1.

“Insurance Policy” means the Insurance Policy, together with all endorsements
thereto, attached hereto as Exhibit F, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof.

“Insurer” means the insurance company that is the issuer of the Insurance
Policy.

“Invoice” means, with respect to any Receivable, an invoice issued by the
applicable Seller to the applicable Buyer for payment for goods or services
supplied pursuant to the applicable Contract between such Seller and such Buyer.

“Joinder Agreement” means a Joinder Agreement in the form of Exhibit E.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

“LIBOR” means, with respect to any Purchased Receivable or other amount for any
period, the interest rate for Dollar deposits for the applicable period as
determined by the Administrative Agent and notified to the Sellers that is
displayed on the screen display designated “LIBOR01” of the Reuters service (or
such other page which may replace it for the purpose of displaying British
Bankers’ Association Interest Settlement Rates) at 11:00 am (London time) three
Business Days prior to the applicable Purchase Date or the first day of such
other period; provided, if the foregoing rate is not available, LIBOR shall mean
the arithmetic mean of the rates (rounded upwards to four decimal places) at
which HSBC was offering deposits for the applicable period in an amount
comparable to the Purchased Receivable or overdue amount in Dollars to leading
banks in the London interbank market at 11:00 am (London time) three Business
Days prior to the applicable Purchase Date or the first day of such other
period.

“Mandate Letter” means that certain letter agreement dated August 7, 2008
between the Parent and HSBC.

“Margin” means 1.35%, per annum.

“Maturity Date” means, with respect to any Receivable, the date on which such
Receivable becomes due and payable by the applicable Buyer.

 

- 6 -



--------------------------------------------------------------------------------

“Net Incentive Servicing Fee” as defined in Section 3.6(a).

“Net Post-Termination Fee” as defined in Section 3.7(a)

“Obligations” as defined in Section 12.1.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224 and/or any
other list of terrorists or other restricted Persons maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any other applicable
executive orders.

“Original Amount” means, with respect to any Receivable, the amount due and
payable by the applicable Buyer as set forth in the applicable Invoice,
excluding any Taxes.

“Parent” as defined in the preamble hereto.

“PATRIOT Act” as defined in Section 15.20.

“Payment Account” means the account of the Administrative Agent as notified by
the Administrative Agent to the Facility Parties in writing.

“PCAOB” means the Public Company Accounting Oversight Board.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Portfolio Report” means a Portfolio Report in the form of Exhibit B.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to any Bank, (i) prior to the termination of the Commitments,
the percentage obtained by dividing (a) such Bank’s Commitment, by (b) the
aggregate Commitments of all of the Banks, and (ii) after the termination of the
Commitments, the percentage obtained by dividing (a) that portion of the
aggregate Agreed Base Values of all Purchased Receivables owned by such Bank, by
(b) the aggregate Agreed Base Values of all Purchased Receivables owned by all
of the Banks.

“Purchase Date” means the date of purchase by the Banks of any Receivable
pursuant to this Agreement, and which shall be the same day as a Settlement
Date; provided, for the avoidance of doubt, no Purchase Date shall occur on a
Transfer Date.

“Purchase Price” means, with respect to any Purchased Receivable, an amount
equal to (a) the Agreed Base Value of such Purchased Receivable, minus (b) the
Discount with respect to such Purchased Receivable, minus (c) the TSCP Fee with
respect to such Purchased Receivable.

“Purchase Request” means a Purchase Request in the form of Exhibit A.

 

- 7 -



--------------------------------------------------------------------------------

“Purchase Schedule” means the schedule in the form attached as Annex I to a
Purchase Request.

“Purchased Receivable” means each Receivable listed on a Purchase Schedule and
purchased by the Banks pursuant to the terms and conditions hereof.

“Receivable” means the monetary obligation of a Buyer to the applicable Seller
arising under the applicable Contract as evidenced by the applicable Invoice
(including the right to receive payment of any interest or finance charges or
other liabilities of such Buyer under such Contract), all Related Assets with
respect thereto, and all Collections and other proceeds with respect to the
foregoing.

“Register” as defined in Section 2.2(f).

“Related Assets” means, with respect to any Receivable, (a) all related rights
and remedies under or in connection with the applicable Contract, together with
all bills of lading, bills of exchange, promissory notes and accessions,
including, without limitation, all rights with respect to stoppage in transit,
rights of replevin and all returned or repossessed goods (b) all guaranties,
suretyships, letters of credit, Encumbrances and other arrangements supporting
payment thereof, together with all other “supporting obligations” (as such term
is defined in the UCC) with respect thereto, (c) all Sales Records (including
electronic records) with respect thereto, and (d) all proceeds of the foregoing.

“Related Fund” means, with respect to any Bank that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Bank or by an Affiliate of such
investment advisor.

“Repurchase Event” means, with respect to any Purchased Receivable:

(a) any representation or warranty made by the applicable Seller in Section 7.2
of this Agreement with respect to such Purchased Receivable is or proves to be
inaccurate, incorrect or untrue, in any material respect, on any date as of
which it is made or deemed to be made; or

(b) the applicable Seller fails to comply with any of its covenants with respect
to such Purchased Receivable set forth in Section 8.2 of this Agreement and such
failure shall continue for thirty (30) days following the earlier of (i) such
Seller becoming aware of such failure and (ii) receipt by such Seller of written
notice of such failure from the Administrative Agent.

“Repurchase Price” as defined in Section 10.3(a).

“Required Banks” means (a) prior to the termination of the Commitments, Banks
that hold Commitments equal to more than 50% of the Commitments of all of the
Banks, and (b) after the termination of the Commitments, Banks that own
Purchased Receivables the aggregate Agreed Base Values of which are equal to
more than 50% of the aggregate Agreed Base Values of all Purchased Receivables.

 

- 8 -



--------------------------------------------------------------------------------

“Sales Records” means, with respect to any Purchased Receivable, all accounts,
all sales ledgers, purchase and sales day books, sales invoices, supply
contracts and other related books and records of the Sellers relating to the
applicable Approved Buyer for the purpose of identifying amounts paid or to be
paid in respect of such Purchased Receivable.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the PCAOB.

“Seller” and “Sellers” as defined in the preamble hereto.

“Seller Account” means an account of a Seller as notified by such Seller to the
Administrative Agent in writing.

“Settlement Date” means, in respect of any Settlement Period, the Friday of the
calendar week following such Settlement Period (or, if such Friday is not a
Business Day, the immediately preceding Business Day) or, upon prior written
consent of the Parent (such consent not to be unreasonably withheld, and no such
consent shall be required at any time any of the Facility Party’s are in default
under their obligations hereunder or a Facility Party’s Insolvency shall have
occurred with respect thereto) such other more frequent date as the
Administrative Agent may require, provided, on or after the Termination Date,
the Administrative Agent may select Settlement Dates by notice to the Sellers;
provided, further, with respect to any Transfer Date, the Settlement Date with
respect thereto shall be such Transfer Date.

“Settlement Date Notice” means a Settlement Date Notice in the form of Exhibit
C-1.

“Settlement Period” means (a) with respect to the initial purchase of
Receivables hereunder, a period from the date of such purchase to the Wednesday
of the calendar week following the calendar week in which such purchase is made
(or, if such Wednesday is not a Business Day, the immediately preceding Business
Day), and (b) thereafter, each period commencing on the last day of the
immediately preceding such period and ending on the next Wednesday; provided, at
any time the Administrative Agent and the Parent may mutually agree to select
any different period as the Settlement Period; provided, further, with respect
to any Transfer Date, the applicable Settlement Period shall be the period
commencing on the last day of the immediately preceding Settlement Period and
ending on such Transfer Date.

“Supermajority Banks” as defined in Section 2.6(b).

“Tax” means any present or future withholding tax, levy, impost, duty or other
tax or charge of any similar nature (including but not limited to any interest
or penalty payable in connection with any failure to pay any of the same); and
“Taxation” shall be construed accordingly.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Facility Document (other than the Insurance Policy).

 

- 9 -



--------------------------------------------------------------------------------

“Termination Date” means the earlier to occur of (a) the second anniversary of
the Closing Date and (b) the date the Commitment is terminated pursuant to
Section 9.2; provided, so long as the Termination Date shall have not occurred
in accordance with either the foregoing clause (a) or (b), the Termination Date
as set forth in the foregoing clause (a) shall be extended by one year on each
anniversary of the Closing Date so long as the Parent shall have requested such
an extension in writing to the Banks no later than ninety (90) days before such
anniversary of the Closing Date and the Banks shall have agreed in writing to
such request on or prior to such anniversary of the Closing Date, provided,
further, in the event that any Bank that does not respond within thirty
(30) days after the Parent’s request for such extension, such Bank shall be
deemed to have not agreed to such extension.

“Termination Event” as defined in Section 9.1.

“Transfer Date” as defined in Section 4.3(a).

“Transfer Date Notice” means a Transfer Date Notice in the form of Exhibit C-2.

“TSCP Fee” as defined in Section 3.3(a).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, if by reason of mandatory provisions of Law, the
perfection, the effect of perfection or non-perfection or the priority of the
security interests of the Administrative Agent and the Banks are governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York, the
term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Waiting Period Compensation” as defined in Section 3.4(a).

“WFSE” as defined in the preamble hereto.

“WFSI” as defined in the preamble hereto.

“WFSS” as defined in the preamble hereto.

“World Fuel Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of December 21, 2007, among the Facility Parties and
the lenders and agents party thereto, as it may be amended, amended and
restated, supplemented or otherwise modified from time to time. For the
avoidance of doubt, with respect to any section or defined term of the World
Fuel Credit Agreement referred to herein, if at any time prior to the Final
Collection Date the World Fuel Credit Agreement shall cease to be in full force
and effect or shall otherwise have been terminated, then such section and/or
defined term, together with any other applicable section or defined term, shall
be deemed to be incorporated herein by reference thereto as if fully set forth
herein, mutatis mutandis.

Section 1.2. Interpretation, Etc. In this Agreement, unless otherwise indicated,
(a) defined terms may be used in the singular or the plural and the use of any
gender includes all genders, (b) the words “hereof”, “herein”, “hereto”,
“hereby” and “hereunder” refer to this entire

 

- 10 -



--------------------------------------------------------------------------------

Agreement, (c) all references to particular Sections, Exhibits or Schedules are
references to the Sections, Exhibits or Schedules, as the case may be, of this
Agreement, (d) all accounting terms not specifically defined herein shall be
construed in accordance with GAAP, except as otherwise stated herein, and
(e) reference to any Person includes such Person’s successors and legal assigns.
Any certification or determination by the Administrative Agent of a rate or
amount under any Facility Document is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.

SECTION 2. Purchase and Sale.

Section 2.1. Purchase and Sale. Subject to the terms and conditions of this
Agreement, on each Purchase Date during the Commitment Period, each applicable
Seller shall sell, set over, assign, transfer and convey to each Bank, and each
Bank shall purchase from such Seller, an undivided interest, in accordance with
its Pro Rata Share, in all right, title and interest, whether now owned or
hereafter acquired and wherever located, in, to and under each Receivable listed
on the applicable Purchase Schedule for such Purchase Date, without recourse
except as set forth herein; provided, after giving effect to the making of any
such purchase, in no event (a) shall the Funded Amount exceed the amount of the
Commitments, (b) shall each Bank’s Pro Rata Share of the Funded Amount exceed
such Bank’s Commitment, or (c) shall that portion of the Funded Amount with
respect to any Approved Buyer exceed the applicable Approved Buyer Sublimit.

Section 2.2. Mechanics.

(a) Whenever any Seller desires that the Banks purchase Receivables in
accordance with the terms hereof, the Parent (on behalf of such Seller) shall
deliver to the Administrative Agent a fully executed and delivered Purchase
Request no later than 11:00 a.m. (New York City time) at least three Business
Days in advance of the proposed Purchase Date.

(b) Promptly upon receipt of a Purchase Request, the Administrative Agent shall
send to each Bank a copy of such Purchase Request. So long as a Purchase Request
shall have been delivered in accordance with Section 2.2(a), then, on the
applicable Purchase Date, each Bank shall transfer to the Payment Account
immediately available funds in an amount equal to such Bank’s Pro Rata Share of
the aggregate amount of the Purchase Prices to be paid by the Banks on such
Purchase Date prior to 2:00 p.m., New York time.

(c) Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, on each Purchase Date the Administrative Agent shall
cause the Purchase Prices with respect to the Receivables to be purchased on
such Purchase Date to be paid to the applicable Sellers by transferring
immediately available funds in an amount equal to the aggregate amount of such
Purchase Prices to the Seller Account of such Sellers.

(d) All purchases of Receivables shall be made by the Banks simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Bank shall be responsible for any default by any other Bank in such other Bank’s
obligation to

 

- 11 -



--------------------------------------------------------------------------------

purchase a Receivable requested hereunder nor shall any Commitment of any Bank
be increased or decreased as a result of a default by any other Bank in such
other Bank’s obligation to purchase a Receivable requested hereunder.

(e) Each Bank is irrevocably authorized by the Sellers to keep records of all
purchases of Purchased Receivables hereunder, which records shall be consistent
with all information set forth in the Portfolio Reports delivered hereunder, and
evidence the dates and amounts of such purchases and the applicable Discount in
effect from time to time. Such records shall be conclusive and binding on the
Sellers and each Bank, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect any Bank’s
Commitment or the Sellers’ obligations hereunder; provided, further, in the
event of any inconsistency between the Register and any Bank’s records, the
recordations in the Register shall govern.

(f) The Administrative Agent shall maintain a register for the recordation of
the names and addresses of the Banks and the Commitments and of all purchases of
Purchased Receivables hereunder, which records shall be consistent with all
information set forth in the Portfolio Reports delivered hereunder, and evidence
the dates and amounts of such purchases and the applicable Discount in effect
from time to time (the “Register”), and any such recordation shall be conclusive
and binding on the Sellers and each Bank, absent manifest error; provided,
failure to make any such recordation, or any error in such recordation, shall
not affect any Bank’s Commitment or the Sellers’ obligations hereunder. The
Register shall be available for inspection by the Sellers or any Bank (with
respect to any entry relating to such Bank’s Commitment or purchases) at any
reasonable time and from time to time upon reasonable prior notice.

Section 2.3. Parent as Sellers’ Representative. Each Seller hereby irrevocably
appoints the Parent, and the Parent agrees to act under this Agreement, as the
agent and representative of itself and each Seller for all purposes under this
Agreement, including requesting purchases and receiving statements and other
notices and communications to such Seller from the Administrative Agent. The
Administrative Agent may rely, and shall be fully protected in relying, on any
Purchase Request, disbursement instructions, reports, information, or any other
notice or communication made or given by the Parent, whether in its own name, on
behalf of a Seller or on behalf of “the Sellers,” and the Administrative Agent
shall have no obligation to make any inquiry or request any confirmation from or
on behalf of any Seller as to the binding effect on such Seller of any Purchase
Request, disbursement instructions, reports, information or any other notice or
communication.

Section 2.4. Obligations Not Affected. Each Seller hereby acknowledges and
agrees that neither the Administrative Agent nor any Bank shall in any way be
responsible for the performance of any Contract, or be under any liability
whatsoever in the event of any failure by any Seller to perform its obligations
thereunder, and neither the Administrative Agent nor any Bank shall have any
obligation to intervene in any dispute arising out of the performance of any
Contract. No claim which any Seller may have against any Buyer or any other
party, including any successors or assignees thereof, shall affect any
obligation of such Seller to perform any of its obligations under and pursuant
to this Agreement, nor shall any such claim be used as a defense or as set-off,
counterclaim or cross-complaint as against the performance of any of such
obligations.

 

- 12 -



--------------------------------------------------------------------------------

Section 2.5. True Sale.

(a) It is the intention of the parties hereto that each purchase of a Purchased
Receivable hereunder shall constitute a sale and assignment of such Purchased
Receivable (and not a secured financing thereof), which sale and assignment is
absolute, irrevocable and without recourse except as set forth herein, and shall
provide the Banks with the full risks and benefits of ownership of the Purchased
Receivables (such that the Purchased Receivables would not be property of any
Seller’s estate in the event of its bankruptcy).

(b) In the event that, notwithstanding the intent of the parties, any purchase
of a Receivable hereunder is deemed to constitute a secured financing rather
than a sale and assignment:

(i) Each Seller does hereby grant to the Administrative Agent, for the benefit
of the Banks, in order to secure all the obligations of the Sellers to the
Administrative Agent and the Banks hereunder, a first priority, perfected
security interest in, to and on (under New York law, and if such Receivable is
being sold by WFSE or WFSS, an equitable assignment under the law of England and
Wales or the law of Singapore, respectively, of) the Purchased Receivables and
the products and proceeds thereof including without limitation all Collections
and other monies, instruments, securities, documents, investment property,
financial assets and other property related to the Purchased Receivables from
time to time on deposit in or credited to the Collection Account or any other
accounts and all other such property relating to the Purchased Receivables or
any of them. In connection therewith, the possession by the Parent or any Seller
or their transferees or agents of products or proceeds (including any
Collections) of any Purchased Receivable shall be deemed to be “possession by
the secured party” for purposes of perfecting such security interest pursuant to
the UCC (including, without limitation, Section 9-313(c)(2) thereof) or other
applicable Law; and

(ii) Solely for the purpose of ensuring that coverage under the Insurance Policy
continues with respect to each Purchased Receivable, each Seller shall, in such
event, be deemed to be an additional insured under, and in accordance with the
terms and conditions of, the Insurance Policy with respect to each Purchased
Receivable sold by such Seller.

(c) The foregoing clauses (b)(i) and (b)(ii), together with the language
elsewhere in this Agreement that is necessary and appropriate should any
purchase and sale of a Receivable under this Agreement be construed as a
financing rather than a true sale, does not mitigate in any way the parties’
intent that each purchase and sale of a Receivable hereunder constitute a true
sale of such Receivable by the applicable Seller to the Banks.

 

- 13 -



--------------------------------------------------------------------------------

Section 2.6. Approved Buyers.

(a) Addition. So long as no Termination Event shall have occurred and then be
continuing, subject to the prior written approval of the Required Banks (such
approval not to be unreasonably withheld or delayed), the Parent may from time
to time, upon twenty (20) days prior written notice to the Administrative Agent,
add one or more additional Buyers as an “Approved Buyer” on Schedule B, so long
as such additional Buyer is also covered by the Insurance Policy. In connection
therewith, Parent shall promptly provide to the Administrative Agent and the
Banks such information with respect to each additional Buyer as the
Administrative Agent or any Bank may reasonably request.

(b) Removal. From time to time, (i) prior to the termination of the Commitments,
Banks that hold Commitments equal to more than 66-2/3% of the Commitments of all
of the Banks, and (ii) after the termination of the Commitments, Banks that own
Purchased Receivables the aggregate Agreed Base Values of which are equal to
more than 66- 2/3% of the aggregate Agreed Base Values of all Purchased
Receivables (in each case, the “Supermajority Banks”), may remove one or more
Approved Buyers from Schedule B. Each such removal in accordance with this
Section 2.6(b) shall become effective on five (5) Business Days’ prior written
notice delivered by the Administrative Agent (at the direction of the
Supermajority Banks) to the Parent; provided, no removal of an Approved Buyer
shall be effective with respect to any Purchased Receivable of such Approved
Buyer the Purchase Date of which occurred prior to the applicable effective date
of removal thereof. Notwithstanding anything in Section 15.6 to the contrary,
this Section 2.6(b) may not be changed or waived without the prior written
consent of the Supermajority Banks.

Section 2.7. Additional Commitments.

(a) So long as no Termination Event shall have occurred and then be continuing,
the Parent may, once during the term of this Agreement, increase the then
existing Commitments to up to $250,000,000 in the aggregate, subject to the
satisfaction of each of the following conditions precedent:

(i) the Parent shall have delivered written notice of such increase to the
Administrative Agent, which notice shall specify:

 

  (A) the identity of each Bank or other Eligible Assignee (each, an “Additional
Bank”) to whom the Parent proposes each increase in the Commitments be allocated
(such increase, an “Additional Commitment”) and the amounts of such allocations;

 

  (B) the date (the “Additional Commitment Date”) on which the Parent proposes
that the Additional Commitments be effective, which date shall not be more than
thirty (30) days, and not less than twenty (20) days, after the date on which
such notice is delivered to the Administrative Agent; and

 

- 14 -



--------------------------------------------------------------------------------

  (C) the aggregate amount of the Additional Commitments;

(ii) not later than three (3) Business Days prior to the Additional Commitment
Date, the Parent, the Sellers and the Additional Banks shall have executed and
delivered a Joinder Agreement to the Administrative Agent;

(iii) on or before the Additional Commitment Date, the Parent shall have made
any payments required pursuant to Section 13.2 in connection with the Additional
Commitments;

(iv) on and as of the Additional Commitment Date the representations and
warranties made by each Facility Party in each of the Facility Documents to
which such Facility Party is a party shall be true and correct in all material
respects (except for those representations and warranties that are conditioned
by materiality, which shall be true and correct in all respects) to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except for those representations and warranties that are
conditioned by materiality, which shall have been true and correct in all
respects) on and as of such earlier date;

(v) no Termination Event shall exist on the Additional Commitment Date before or
after giving effect to the Additional Commitments; and

(vi) on or before the Additional Commitment Date, the Parent shall have
delivered or cause to be delivered all corporate legal opinions and other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.

(b) Upon receipt of the notice referred to in Section 2.7(a)(i), the
Administrative Agent shall promptly notify each Bank of the Additional
Commitment Date, the Additional Commitments, and such Bank’s interest in the
Purchased Receivables, subject to the assignments contemplated by
Section 2.7(d).

(c) For the avoidance of doubt, no Bank shall have any obligation to provide an
Additional Commitment, and each Bank may elect or decline to provide an
Additional Commitment in its sole discretion.

(d) Effective as of the Additional Commitment Date, (i) each Bank having an
existing Commitment shall assign to each Additional Bank, and each Additional
Bank shall purchase from each Bank having an existing Commitment, at the
principal amount thereof, such interest in the Purchased Receivables on such
Additional Commitment Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, the interests in the Purchased
Receivables will be held by Banks having existing Commitments and by Additional
Banks ratably in accordance with their

 

- 15 -



--------------------------------------------------------------------------------

Commitments after giving effect to the addition of such Additional Commitments
to the Commitments; (ii) each Additional Commitment shall be a “Commitment” with
respect to this Agreement and all matters relating hereto; and (iii) each
Additional Bank shall be a “Bank” with respect to this Agreement and all matters
relating hereto.

SECTION 3. Fees; Default Interest.

Section 3.1. Fees. The Parent shall pay to the Administrative Agent the fees
payable thereto pursuant to the Mandate Letter.

Section 3.2. Commitment Fee.

(a) During the Commitment Period, the Parent shall pay to the Banks a fully
earned, non-refundable commitment fee (the “Commitment Fee”) in an amount equal
to (x) 0.30 %, per annum, times (y) the amount by which (i) the daily average of
the amount of the Commitments, exceeds (ii) the daily average of the Funded
Amount, which fee shall be computed on the basis of a year of 360 days and
actual days elapsed, and shall be payable quarterly in arrears.

(b) The Commitment Fees shall be due and payable in full on the last day of each
calendar quarter and on the Termination Date.

(c) The Commitment Fees shall be paid to the Administrative Agent at the Payment
Account and upon receipt, the Administrative Agent shall promptly distribute to
each Bank its Pro Rata Share thereof.

Section 3.3. Trade and Supply Chain Purchase Fee. The applicable Seller shall
pay to the Administrative Agent, for its own account, a fully earned,
non-refundable trade and supply chain purchase fee (the “TSCP Fee”) with respect
to each Receivable purchased on a Purchase Date in an amount equal to (a) the
Agreed Base Value of such Purchased Receivable, times (b) 0.15%, times (c) a
fraction, the numerator of which is the number of days from the applicable
Purchase Date until the Maturity Date of such Purchased Receivable, and the
denominator of which is three hundred sixty (360).

Section 3.4. Waiting Period Compensation.

(a) As compensation for the waiting period, if any, between the date on which a
claim for compensation is made with respect to a Purchased Receivable under and
in all respects in accordance with the Insurance Policy to the date on which
such claim is paid (but, for the avoidance of doubt, without duplication of any
amount of Additional Compensation payable with respect thereto), the applicable
Seller agrees to pay the following amounts (such amounts, “Waiting Period
Compensation”):

(i) to the Banks, an amount equal to (x) the Agreed Base Value of such Purchased
Receivable, times (y) the sum of the applicable LIBOR (as determined by the
Administrative Agent), plus the Margin, times (z) a fraction, the numerator of
which is the number of days that have elapsed from the date such claim is made
to the date that such claim is paid under the Insurance Policy, and the
denominator of which is 360; and

 

- 16 -



--------------------------------------------------------------------------------

(ii) to the Administrative Agent, for its own account, an amount equal to
(x) the Agreed Base Value of such Purchased Receivable, times (y) 0.15%, times
(z) a fraction, the numerator of which is the number of days that have elapsed
from the date such claim is made to the date that such claim is paid under the
Insurance Policy, and the denominator of which is 360.

(b) Waiting Period Compensation with respect to any Purchased Receivable shall
accrue based on a 360 day year and actual days elapsed and shall be due and
payable on the last Settlement Date of each calendar month (so long as the
Administrative Agent has notified the Parent that the Insurer has not rejected
such claim for non-compliance with the Insurance Policy, including without
limitation as a result of such claim not being timely filed), and on the date on
which the applicable claim is paid under the Insurance Policy; provided, no
Waiting Period Compensation shall accrue or be paid after the Settlement Date
occurring immediately after the date that is three hundred and sixty (360) days
after the date such claim is made under the Insurance Policy.

(c) All Waiting Period Compensation shall be paid to the Administrative Agent at
the Collection Account and upon receipt, the Administrative Agent shall promptly
distribute to each Bank the Waiting Period Compensation owing to the Banks in an
amount equal to such Bank’s Pro Rata Share thereof.

Section 3.5. Additional Compensation.

(a) With respect to any Purchased Receivable that is not paid on its Maturity
Date (but, for the avoidance of doubt, without duplication of any amount of
Waiting Period Compensation payable with respect thereto), the applicable Seller
agrees to pay the following amounts (such amounts, “Additional Compensation”):

(i) to the Banks, an amount equal to the product of (i) the Agreed Base Value
of such Purchased Receivable, times (ii) the sum of the applicable LIBOR (as
determined by the Administrative Agent), plus the Margin, times (iii) a
fraction, (x) the numerator of which is the number of days from such Purchased
Receivable’s Maturity Date to the earliest of (A) the Settlement Date occurring
immediately after the date on which such Purchased Receivable is paid in full by
the applicable Approved Buyer, (B) the Settlement Date occurring immediately
after the date on which such Purchased Receivable is repurchased by such Seller,
(C) the Settlement Date occurring immediately after the date on which a claim is
made under the Insurance Policy, and (D) with respect to any Purchased
Receivable for which a claim could have been made under the Insurance Policy but
which claim was not made on account of the Administrative Agent’s gross
negligence, willful misconduct or breach of this Agreement or the Insurance
Policy, the Settlement Date occurring immediately after the eightieth (80th) day
after such Purchased Receivable’s Maturity Date, and (y) the denominator of
which is 360; and

 

- 17 -



--------------------------------------------------------------------------------

(ii) to the Administrative Agent, for its own account, an amount equal to the
product of (i) the Agreed Base Value of such Purchased Receivable, times
(ii) 0.15%, times (iii) a fraction, (x) the numerator of which is the number of
days from such Purchased Receivable’s Maturity Date to the earliest of (A) the
Settlement Date occurring immediately after the date on which such Purchased
Receivable is paid in full by the applicable Approved Buyer, (B) the Settlement
Date occurring immediately after the date on which such Purchased Receivable is
repurchased by such Seller, (C) the Settlement Date occurring immediately after
the date on which a claim is made under the Insurance Policy, and (D) with
respect to any Purchased Receivable for which a claim could have been made under
the Insurance Policy but which claim was not made on account of the
Administrative Agent’s gross negligence, willful misconduct or breach of this
Agreement or the Insurance Policy, the Settlement Date occurring immediately
after the eightieth (80th) day after such Purchased Receivable’s Maturity Date,
and (y) the denominator of which is 360.

(b) All Additional Compensation with respect to a Purchased Receivable shall
accrue based on a 360 day year and actual days elapsed and shall be due and
payable in full on the earliest of (i) the Settlement Date occurring immediately
after the date on which such Purchased Receivable is paid in full by the
applicable Approved Buyer, (ii) the Settlement Date occurring immediately after
the date on which such Purchased Receivable is repurchased by such Seller,
(iii) the Settlement Date occurring immediately after the date on which a claim
is made under and in all respects in accordance with the Insurance Policy, and
(iv) with respect to any Additional Compensation determined in accordance with
Sections 3.5(a)(i)(D) and 3.5(a)(ii)(D), the Settlement Date occurring
immediately after the date that is eighty (80) days from the Maturity Date of
such Purchased Receivable.

Section 3.6. Net Incentive Servicing Fee.

(a) In consideration of each Seller acting as a servicer for the Banks
hereunder, the Banks shall pay to such Seller an incentive servicing fee (the
“Net Incentive Servicing Fee”), in respect of each Purchased Receivable sold to
the Banks by such Seller hereunder and up to (but excluding) the date, if any,
such Seller is terminated by the Banks as a servicer hereunder, in an amount
equal to all Collections of such Purchased Receivable in excess of the Agreed
Base Value of such Purchased Receivable (and to the extent not previously paid
to such Seller as of such date of payment), net of any amount that the
Administrative Agent notifies the Parent that is due and owing by such Seller to
the Administrative Agent and/or the Banks under Section 3.4, 3.5, 3.8, 10.5
and/or Section 11, which shall be offset against and deducted from such Net
Incentive Servicing Fee.

(b) The Net Incentive Servicing Fee shall be due and payable in full on the each
Settlement Date, and shall be paid to each of the Sellers to such Seller’s
Account in accordance with the applicable Settlement Date Notice.

 

- 18 -



--------------------------------------------------------------------------------

Section 3.7. Net Post-Termination Fee.

(a) On and after the termination, if any, by the Banks of the Sellers as
servicers hereunder, the Banks shall pay to each Seller a fee in consideration
of the agreement of each Seller set forth in Section 5.2(b) (the “Net
Post-Termination Fee”), in respect of each Purchased Receivable sold to the
Banks by such Seller hereunder on and after such date of termination, in an
amount equal to all Collections of such Purchased Receivable in excess of the
Agreed Base Value of such Purchased Receivable (and to the extent not previously
paid to such Seller as of such date of payment), net of any amount that the
Administrative Agent notifies the Parent that is due and owing by such Seller to
the Administrative Agent and/or the Banks under Section 3.4, 3.5, 3.8, 10.5
and/or Section 11, which shall be offset against and deducted from such Net
Post-Termination Fee.

(b) The Net Post-Termination Fee shall be due and payable in full on the each
Settlement Date occurring after termination of the Sellers as servicers
hereunder, and shall be paid to each of the Sellers to such Seller’s Account in
accordance with the applicable Settlement Date Notice.

Section 3.8. Default Interest. In the event that any amount payable by any
Facility Party hereunder or under any of the other Facility Documents to which
such Facility Party is a party remains unpaid for five (5) Business Days after
the Administrative Agent provides written notice to such Facility Party that
such amounts are past due, the Administrative Agent, at the election of the
Required Banks, shall charge, and, if such election is made in writing by the
Administrative Agent to the Facility Parties, such Facility Party shall pay,
interest (“Default Interest”) from time to time on any such unpaid amount due
from such Facility Party to the Administrative Agent and the Banks during the
period from (and including) the due date thereof to (but excluding) the date
payment is received by the Administrative Agent in full, at a rate equal to the
sum of (i) the prime commercial rate as from time to time quoted by HSBC, plus
(ii) 2% per annum. All Default Interest shall be payable on demand and, if no
prior demand is made, on each Settlement Date.

SECTION 4. Collections; Settlement; Payments Generally; Ratable Sharing.

Section 4.1. Collections; Collection Account.

(a) Each Seller shall deposit, or caused to be deposited, in the Collection
Account the Collections of all Receivables of an Approved Buyer received by such
Seller. Each Seller shall hold in trust in the Collection Account, for the
benefit of the Administrative Agent and the Banks, the Collections of Purchased
Receivables received by such Seller. No Seller shall commingle any Collections
of a Purchased Receivable sold by such Seller hereunder with other funds of any
Facility Party or other Person (other than with any Collections of a Receivable
of an Approved Buyer that is not a Purchased Receivable).

(b) Each Seller (or the Parent on their behalf) will instruct each applicable
Approved Buyer in writing to make all payments on account of the Receivables
thereof to the Collection Account, and each Invoice shall also require that
payments be made to the Collection Account.

 

- 19 -



--------------------------------------------------------------------------------

(c) Each of the Parent and each Seller hereby acknowledges and agrees that
(i) the Administrative Agent shall have sole dominion and control over the
Collection Account, and (ii) except as expressly set forth herein or as
otherwise agreed between the Administrative Agent and the Parent, the
Administrative Agent shall have no obligation to accept or otherwise act in
accordance with any direction, instruction or entitlement order (as such term is
defined in the UCC) with respect to the Collection Account or any financial
asset credited thereto (as such term is defined in the UCC) from any Person,
including any Seller or the Parent, unless otherwise ordered by a court of
competent jurisdiction.

Section 4.2. Settlement.

(a) The Parent (on behalf of each Seller) shall deliver to the Administrative
Agent a fully executed and delivered Settlement Date Notice no later than 11:00
a.m. (New York City time) at least one Business Day in advance of each
Settlement Date.

(b) On each Settlement Date, the Administrative Agent shall transfer from the
Collection Account the following amounts in the following order of priority:

(i) To the Payment Account, an amount equal to the Agreed Base Value of each
Purchased Receivable received as Collections on such Purchased Receivable for
all Settlement Periods prior to such Settlement Date (to the extent not
previously transferred);

(ii) To the Payment Account, from Collections received on each Purchased
Receivable, an amount equal to all other amounts then due and owing to the
Administrative Agent and the Banks by the applicable Seller with respect to such
Purchased Receivable under Section 3.4, 3.5, 3.8, 10.5 and/or Section 11;

(iii) At any time a Termination Event shall have occurred and is then
continuing, to the Payment Account, from Collections received on each Purchased
Receivable, an amount equal to all other amounts then due and owing to the
Administrative Agent and the Banks by applicable Seller with respect to such
Purchased Receivable under the Facility Documents to which such Seller is a
party;

(iv) In respect of each Purchased Receivable sold hereunder prior to the
termination by the Banks of each Seller as servicer hereunder, to each Seller
Account, from Collections received on Purchased Receivables, the amount of the
Net Incentive Servicing Fee then due and owing to the applicable Seller in
respect of such Purchased Receivable;

(v) In respect of each Purchased Receivable sold hereunder on and after the
termination by the Banks of each Seller as servicer hereunder, to each Seller
Account, from Collections received on Purchased Receivables, the amount of the
Net Post-Termination Fee then due and owing to the applicable Seller in respect
of such Purchased Receivable;

 

- 20 -



--------------------------------------------------------------------------------

(vi) To the Payment Account, an amount equal to all other amounts then due and
owing to the Administrative Agent and the Banks by the Sellers pursuant to
Section 13.3 and/or 15.2; and

(vii) To each Seller Account, and solely to the extent set forth in the
applicable Settlement Date Notice, with respect to each Receivable owned by such
Seller and that is not a Purchased Receivable, an amount equal to all
Collections on such Receivable received prior to such Settlement Date for all
Settlement Periods (to the extent not previously transferred), net of the
foregoing clause (vi).

Section 4.3. Transfer Date.

(a) Notwithstanding anything herein to the contrary, once, on any Business Day
during each fiscal quarter of the Parent (such date, a “Transfer Date”), the
Sellers may cause Collections to be transferred from the Collection Account in
accordance with this Section 4.3.

(b) With respect to each Transfer Date, the Parent (on behalf of each Seller)
may deliver to the Administrative Agent:

(i) no later than 11:00 a.m. (New York City time) at least one Business Day in
advance of such Transfer Date, a fully executed and delivered Transfer Date
Notice for such Transfer Date with respect to each Receivable that is not a
Purchased Receivable, together with a fully executed and delivered Settlement
Date Notice with respect to each Purchased Receivable, in each case with respect
to Collections in the Collection Account as of the delivery thereof;

(ii) no later than 11:00 a.m. (New York City time) on such Transfer Date, a
fully executed and delivered subsequent Transfer Date Notice, together with a
fully executed and delivered subsequent Settlement Date Notice with respect to
each Purchased Receivable, in each case with respect to Collections received in
the Collection Account subsequent to the delivery of the Transfer Date Notice
and Settlement Date Notice described in the foregoing clause (i); and

(iii) if agreed to by the Parent and the Administrative Agent, prior to 5:00
p.m. on such Transfer Date, a fully executed and delivered additional subsequent
Transfer Date Notice, together with a fully executed and delivered additional
subsequent Settlement Date Notice with respect to each Purchased Receivable, in
each case with respect to Collections received in the Collection Account
subsequent to the delivery of the Transfer Date Notice and Settlement Date
Notice described in the foregoing clause (ii).

(c) So long as no Facility Party’s Insolvency shall have occurred and is then
continuing, the Administrative Agent shall on the applicable Transfer Date
transfer to each Seller Account the following amounts:

(i) solely to the extent set forth in such Transfer Date Notices, with respect
to each Receivable owned by such Seller and that is not a Purchased Receivable,
an amount equal to all Collections on such Receivable received prior to the
delivery of such Transfer Date Notices for all Settlement Periods (to the extent
not previously transferred); and

 

- 21 -



--------------------------------------------------------------------------------

(ii) solely to the extent set forth in such Settlement Date Notices, with
respect to each Purchased Receivable, an amount determined in accordance with,
and after giving effect to, Section 4.2(b).

Section 4.4. Payments Generally.

(a) All payments or transfers to be made by or on behalf of any Facility Party
to the Administrative Agent and each Bank pursuant to this Agreement or in
connection with any other Facility Document to which such Facility Party is a
party shall be made in full, free and clear of all deductions, set-off or
withholdings whatsoever except only as may be required by Law, and shall be made
on the date such amount is due by 11:00 a.m. (New York City time at the place of
payment) to the Collection Account (except as otherwise expressly set forth
herein).

(b) On each Settlement Date other than a Settlement Date which is also a
Transfer Date, in which case the next succeeding Settlement Date, the
Administrative Agent shall promptly distribute to each Bank at such address as
such Bank shall indicate in writing, such Bank’s applicable Pro Rata Share of
all payments due to the Banks hereunder, including, without limitation, all fees
payable with respect thereto, in each case to the extent received by the
Administrative Agent.

(c) All payments to or for the benefit of the Banks by the Insurer with respect
to any claim made under the Insurance Policy shall be made to the Payment
Account and, upon receipt therein, the Administrative Agent shall promptly
distribute to each Bank at such address as such Bank shall indicate in writing,
such Bank’s applicable Pro Rata Share of such payments to the extent received by
the Administrative Agent.

(d) All payments to be made by the Sellers and the Approved Buyers in respect of
a Purchased Receivable shall be made in Dollars.

(e) Any amounts which but for this Section would fall due for payment under this
Agreement on a day other than a Business Day shall be payable on the succeeding
Business Day unless such Business Day would fall into a new calendar month, then
such payment shall be due on the preceding Business Day. Interest calculations
shall, where necessary, be adjusted accordingly.

(f) Absent manifest error, the entries made in the accounts maintained by the
Administrative Agent are prima facie evidence of the matters to which they
relate.

Section 4.5. Ratable Sharing. The Banks hereby agree among themselves that if
any of them shall, whether by voluntary payment, through the exercise of any
right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the

 

- 22 -



--------------------------------------------------------------------------------

Facility Documents or otherwise, or as adequate protection of a deposit treated
as cash collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amounts then due and owing to such Bank hereunder or
under the other Facility Documents (collectively, the “Aggregate Amounts Due” to
such Bank) which is greater than the proportion received by any other Bank in
respect of the Aggregate Amounts Due to such other Bank, then the Bank receiving
such proportionately greater payment shall (a) notify the Administrative Agent
and each other Bank of the receipt of such payment and (b) apply a portion of
such payment to purchase participations (which it shall be deemed to have
purchased from each seller of a participation simultaneously upon the receipt by
such seller of its portion of such payment) in the Aggregate Amounts Due to the
other Banks so that all such recoveries of Aggregate Amounts Due shall be shared
by all of the Banks in proportion to the Aggregate Amounts Due to them;
provided, if all or part of such proportionately greater payment received by
such purchasing Bank is thereafter recovered from such Bank upon the bankruptcy
or reorganization of any Facility Party or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Bank ratably to the extent of such recovery, but without
interest. The Facility Parties expressly consent to the foregoing arrangement
and agrees that any holder of a participation so purchased may exercise any and
all rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by any Facility Party to that holder with respect thereto as fully
as if that holder were owed the amount of the participation held by that holder.

SECTION 5. Servicing of Receivables.

Section 5.1. Appointment of Servicer.

(a) Notwithstanding the sale of Purchased Receivables pursuant to this
Agreement, each Seller shall continue to be responsible for the servicing and
administration of the Purchased Receivables sold by such Seller hereunder as
servicer for the Administrative Agent and the Banks, all on the terms set out in
this Agreement and, subject to the right of the Administrative Agent to
terminate the Sellers as servicers pursuant to Section 5.2.

(b) In its capacity as a servicer, each Seller shall devote and procure that
there is devoted to the servicing of Purchased Receivables sold by such Seller
hereunder at least the same amount of time and attention, and shall exercise at
least the same level of skill, care and diligence in their servicing, as if it
were servicing Receivables legally and beneficially owned by it or an Affiliate
thereof.

(c) In addition, and without limitation of the foregoing, each Seller (or the
Parent on its behalf) shall:

(i) direct each Approved Buyer from which such Seller has Receivables to make
all payments thereon, regardless of whether purchased by the Banks, to the
Collection Account;

 

- 23 -



--------------------------------------------------------------------------------

(ii) immediately pay over to the Collection Account any Collections of
Receivables received by the Parent or such Seller which shall be received in
trust for the Banks;

(iii) promptly upon becoming aware thereof, notify the Administrative Agent in
the event that all or any part of any Purchased Receivable sold by such Seller
hereunder is not paid in full twenty (20) days after the Maturity Date therefor;
and

(iv) use all reasonable efforts to recover and enforce payment of any or all
Purchased Receivables sold by such Seller hereunder, and assist the
Administrative Agent and the Banks to recover and enforce payment of any or all
such Purchased Receivables (including at the request of the Administrative Agent
and the Banks joining in and being a party to any legal or other action which
the Administrative Agent or the Banks have taken or wish to take against such
Approved Buyer with the Administrative Agent being entitled to full control of
such action).

Section 5.2. Termination of Appointment.

(a) The Administrative Agent may take the following actions, in each case,
subject to Section 10.2, (x) at any time upon seven (7) Business Days’ prior
written notice to the Parent if (A) any Facility Party is then in default of its
obligations under any of the Facility Documents to which such Facility Party is
a party, or (B) the “Total Leverage Ratio” (as such term is defined in the World
Fuel Credit Agreement (as in effect on the Closing Date)) is, as of the most
recently ended fiscal quarter of the Parent, in excess of 1.25:1.00, or
(y) immediately if any Facility Party’s Insolvency occurs:

(i) at its discretion give notice to each Approved Buyer and take any lawful
action to collect any Purchased Receivable sold from the applicable Seller
directly from the respective Approved Buyer; and/or

(ii) by notice in writing terminate the appointment of the Sellers as its
servicers for the servicing of Purchased Receivables, in which case each Seller
undertakes to the Administrative Agent and the Banks not to, except as provided
in Section 5.2(b) or otherwise with the prior written consent of the
Administrative Agent, interfere with such servicing or collection of any
Purchased Receivable nor attempt to receive, nor itself make collection from the
Approved Buyer in respect of such Purchased Receivables.

(b) Upon any termination of the Sellers as servicers hereunder, the Parent and
the Sellers shall thereafter take all reasonable steps as requested by the
Administrative Agent to enable the Administrative Agent and the Banks to recover
and enforce payment of any or all Purchased Receivables and assist the
Administrative Agent and the Banks to recover and enforce payment of any or all
Purchased Receivables (including at the request of the Administrative Agent and
the Banks joining in and being a party to any legal or other action which the
Administrative Agent or the Banks have taken or wish to take against an Approved
Buyer with the Administrative Agent being entitled to full control of such
action).

 

- 24 -



--------------------------------------------------------------------------------

SECTION 6. Conditions Precedent.

Section 6.1. Conditions Precedent to the Closing Date. The effectiveness of this
Agreement on the Closing Date is conditioned upon the following:

(a) The Administrative Agent shall have received all of the following documents,
instruments and agreements, in each case in form and substance reasonably
satisfactory to it and to each of the Banks:

(i) An executed counterpart of this Agreement, including all exhibits and
schedules hereto.

(ii) Written consent of the “Administrative Agent” (as such term is defined in
the World Fuel Credit Agreement) that the transactions contemplated by the
Facility Documents, including, without limitation, the purchase and sale of each
Purchased Receivable on a Purchase Date, constitute a “Permitted Receivables
Facility” (as such term is defined in the World Fuel Credit Agreement).

(iii) Certified copies of resolutions of each Facility Party’s board of
directors or equivalent governing authority authorizing this Agreement and the
other Facility Documents to which such Facility Party is a party, and
authorizing a person or persons to sign those documents including any subsequent
notices and acknowledgements to be executed or delivered pursuant to such
Facility Documents and any other documents to be executed or delivered by such
Facility Party pursuant thereto, together with an officer incumbency and
specimen signature certificate.

(iv) Legal opinions of counsel to the Facility Parties relating to corporate
matters with respect to the transactions contemplated hereby and addressed to
the Administrative Agent and the Banks as of the Closing Date.

(v) Legal opinions of outside counsel to the Facility Parties relating to the
enforceability, true sale and the perfection of the ownership and security
interests created hereby with respect to the transactions contemplated hereby
and addressed to the Administrative Agent and the Banks as of the Closing Date.

(vi) Lien search reports as the Administrative Agent shall deem advisable with
respect to the Facility Parties, and releases of any Adverse Claim on the
Purchased Receivables shown in such reports.

(vii) Copies of UCC financing statements or other filings as are required to be
made hereunder.

(b) The Insurance Policy shall be in full force and effect.

 

- 25 -



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Banks shall have received the fees and
other amounts payable by the Facility Parties as of the Closing Date pursuant to
the terms hereof and the Mandate Letter.

(d) The Administrative Agent and the Banks shall have received all documentation
and other information with respect to each Facility Party and each Approved
Buyer required under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

Each Bank, by delivering its signature page to this Agreement on the Closing
Date, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Facility Document and each other document, agreement, instrument,
certificate or opinion required to be approved by such Bank on the Closing Date.

Section 6.2. Conditions Precedent to Each Purchase Date. Each Bank’s obligation
to purchase any Receivable on a Purchase Date, including the Closing Date, is
conditioned upon the following:

(a) Each of the conditions precedent set forth in Section 6.1 shall have been
satisfied or otherwise waived in accordance with Section 15.6.

(b) The Administrative Agent shall have received a fully executed and completed
Purchase Request three (3) Business Days prior to such Purchase Date.

(c) After giving effect to such purchase, (i) the Funded Amount shall not exceed
the aggregate amount of the Commitments, (ii) no Bank’s Pro Rata Share of the
Funded Amount shall exceed such Bank’s Commitment, and (iii) that portion of the
Funded Amount with respect to the Purchased Receivables of any Approved Buyer
shall not exceed the Approved Buyer Sublimit for such Approved Buyer.

(d) The representations and warranties made by each Facility Party in each of
the Facility Documents to which such Facility Party is a party shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by an intrinsic materiality standard, which shall
be true and correct in all respects) on and as of such Purchase Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except for those representations and warranties that are
qualified by an intrinsic materiality standard, which shall have been true and
correct in all respects) on and as of such earlier date.

(e) No Termination Event shall have occurred and be continuing.

(f) The Administrative Agent and the Banks shall have received such additional
information or documentation concerning the applicable Purchased Receivables,
including transport documents, as it reasonably may have requested.

 

- 26 -



--------------------------------------------------------------------------------

SECTION 7. Representations and Warranties.

Section 7.1. Generally. Each Facility Party hereby makes the following
representations and warranties for the benefit of the Administrative Agent and
the Banks as of the Closing Date and each Purchase Date:

(a) Such Facility Party is duly organized and validly existing and registered
under the Laws of its jurisdiction of organization and has the full right, power
and authority to own its property and assets and carry on its business as it is
now being conducted, to enter into the Facility Documents to which such Facility
Party is a party, to perform and observe all of the matters and things provided
for therein, including the sale to the Banks of the Purchased Receivables, and
it has taken all necessary steps to duly authorize the execution of this
Agreement and the other Facility Documents to which such Facility Party is a
party and the transactions contemplated hereby.

(b) This Agreement and each other Facility Document to which such Facility Party
is a party has been duly authorized by such Facility Party and executed and
delivered by the proper officer(s) of such Facility Party and constitute or, as
the case may be, will, when made, constitute its legal, valid and binding
obligations enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency, or other similar Laws of general application relating to
or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforcement is sought
in a proceeding in equity or at law).

(c) The making and performance of this Agreement and each other Facility
Document to which such Facility Party is a party and the transactions
contemplated hereby will not violate any provision of (i) as to such Facility
Party’s knowledge, any applicable Law, (ii) its organizational documents, or
(iii) any mortgage, indenture or other agreement to which it is a party or
otherwise binding on such Facility Party or any of its assets or properties nor
does such making and performance with or without the passage of time or the
giving of notice or other conditions, constitute an event of default or
termination event (howsoever described) under any of the foregoing or result in
the creation, imposition or enforceability of any Adverse Claim over any of its
assets.

(d) No Facility Party’s Insolvency has occurred.

(e) The transactions contemplated by this Agreement are being consummated in
order to raise capital to carry out such Facility Party’s ordinary business,
with no contemplation of by such Facility Party of such Facility Party’s
Insolvency occurring and with no intent to hinder, delay or defraud any of its
present or future creditors.

(f) Such Facility Party’s jurisdiction of organization and “location” for
purposes of the UCC, or other applicable local Law, is at the address set forth
in Schedule C. Except as described in Schedule C, (i) such Facility Party has no
trade names, fictitious names, assumed names or “doing business as” names and
(ii) such Facility Party has not changed its jurisdiction of organization or
location or its name, identity or corporate structure within the four months
prior to the date of this Agreement. To the extent applicable, such Facility
Party’s federal taxpayer identification number or other registration number is
as set forth in Schedule C.

 

- 27 -



--------------------------------------------------------------------------------

(g) To such Facility Party’s knowledge, other than any filings necessary in
connection with the ownership interest or security interest created hereunder,
no consent, license, authorization, registration, legalization, notification to,
declaration with, approval or permit of, any governmental authority, agency or
instrumentality (including any central banking or other monetary authority) is
required in connection with the execution, delivery, performance, validity or
enforceability of the Facility Documents to which such Facility Party is a
party, the purchase and sale of any Purchased Receivable, or the transactions
contemplated thereby, including, without limitation, no such approvals are
necessary to insure the transfer and payment of amounts due under such Facility
Documents and the Purchased Receivables in Dollars and in immediately available
and freely transferable funds, free and clear of any taxes, withholdings or
deductions, all on the terms and at the place of payment as provided for in such
Facility Documents.

(h) There is no income or stamp or other tax, duty or similar impost of any
government or of any subdivision or instrumentality or agency thereof, imposed
by withholding or otherwise, which is imposed on or applicable to any payment to
be made under any of the Purchased Receivables or the Facility Documents to
which such Facility Party is a party or which is imposed on, or by virtue of the
execution or delivery of, such Facility Documents or the sale of the Purchased
Receivables and the agreement of such Facility Party to make and remit payments
under such Facility Documents free and clear of such taxes or withholdings is
legally valid.

(i) Such Facility Party is subject to commercial Law (including, bankruptcy and
insolvency Laws) and is generally subject to suit and neither it, nor any of its
properties or revenues, enjoys any right of immunity from any judicial
proceeding, judgment or execution on a judgment or from any registration of a
judgment and enforcement thereof.

(j) The transactions contemplated by the Facility Documents, including, without
limitation, the purchase and sale of each Purchased Receivables on a Purchase
Date, constitute a “Permitted Receivables Facility” (as such term is defined in
the World Fuel Credit Agreement).

(k) No Termination Event has occurred and is continuing.

(l) To the extent applicable, each Facility Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act. No
part of the proceeds of any purchases made hereunder have been or will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended. No
Facility Party is a party to any contract with any Person listed on the OFAC
Lists.

 

- 28 -



--------------------------------------------------------------------------------

Section 7.2. Purchased Receivables. Each Seller hereby makes the following
representations and warranties as of each Purchase Date for the benefit of the
Administrative Agent and the Banks with respect to each Purchased Receivable
sold by such Seller as of such date:

(a) Such Seller is the legal and beneficial owner of such Purchased Receivable.

(b) Upon each purchase of Purchased Receivables by the Banks, the Banks shall
acquire a legally valid ownership interest or a first perfected security
interest in (or, if such Purchased Receivable is being sold by WFSE or WFSS, an
equitable assignment of) such Purchased Receivable, free and clear of any
Adverse Claim, without any need on the part of such Seller, the Administrative
Agent or any Bank to (i) notify the applicable Approved Buyer, or (ii) other
than any filings necessary in connection with the ownership interest or security
interest created hereunder, file, register or record any of the Facility
Documents or the sale of such Purchased Receivable under the Laws applicable to
such Seller.

(c) By virtue of such Seller’s right to receive any payment of the Purchase
Price for such Purchased Receivable, such Seller has received reasonably
equivalent value for such Purchased Receivable.

(d) Upon transfer of ownership of such Purchased Receivable from such Seller to
the Banks, no financing statement or other similar instrument or other filing or
recordation covering such Purchased Receivable, or any interest therein, is on
file in any recording office, except such as may be filed pursuant to this
Agreement.

(e) The obligation of such Seller to remit payments received from the applicable
Approved Buyer in Dollars to the Banks in the United States, either directly or
through the Collection Account, is legally valid under the Laws applicable to
such Seller and no foreign exchange registrations or approvals are necessary to
effectuate such Dollar payments.

(f) All information provided by such Seller to the Administrative Agent and the
Banks (including, without limitation, relating to the applicable Approved
Buyer’s past payment history and commercial relationship with such Approved
Buyer) is true and accurate, to such Seller’s knowledge and belief, in all
material respects and nothing has been given to the Administrative Agent or any
Bank or withheld from the Administrative Agent or any Bank, in each case by such
Seller, that would result in such information provided being untrue or
misleading in any material respect.

(g) Such Purchased Receivable is generated from a sale to an Approved Buyer
(that is not a subsidiary or Affiliate of such Seller) in an eligible country
(to the extent required by the Insurance Policy) pre-approved by the Banks and
by the Insurer.

 

- 29 -



--------------------------------------------------------------------------------

(h) Such Purchased Receivable is insured under the Insurance Policy.

(i) Such Purchased Receivable is freely assignable by such Seller.

(j) Such Purchased Receivable constitutes an amount due and payable by the
applicable Approved Buyer on the Maturity Date of such Purchased Receivable and
the Maturity Date of such Purchased Receivable is not more than ninety (90) days
from the earliest of (i) the date of sale or (ii) dispatch of the goods by the
Seller.

(k) Such Purchased Receivable, the applicable Contract and the applicable
Invoice comply in all material respects with all applicable Laws.

(l) The applicable Invoice was issued in accordance with the applicable Contract
and states that the amount specified in such Invoice will be due and payable to
the applicable Seller in Dollars without the need for any other action, delivery
of goods or performance of services by such Seller.

(m) Such Purchased Receivable was originated in the ordinary course of such
Seller’s business and in accordance with the Parent’s credit and collection
policy as then in effect, and subject to Section 7.2(q), such Seller is not
aware of any material fact or circumstance why the Banks should not receive the
amount due under such Purchased Receivable on or prior to the Maturity Date
thereof.

(n) Such Seller has performed all of its obligations under the applicable
Contract relating to such Purchased Receivable, including, without limitation,
delivery of all goods and services as are due and required under such Contract
with respect to the Original Amount as set forth in the applicable Invoice.

(o) Such Purchased Receivable constitutes the legal, valid and binding
obligation of the applicable Approved Buyer and enforceable by such Seller
against such Approved Buyer in accordance with its terms, except as limited by
bankruptcy, insolvency, or other similar Laws of general application relating to
or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforcement is sought
in a proceeding in equity or at Law), and the obligations of such Approved Buyer
in respect of such Purchased Receivable have not been prepaid in whole or in
part.

(p) The goods supplied under the applicable Contract are not subject to any
retention of title or equivalent clauses exercisable by such Seller or third
parties, in each case, which would reasonably be expected to adversely affect
the interests of the Administrative Agent or the Banks.

(q) Such Purchased Receivable is not subject to a volume or other discount
(except to the extent that the amount of such discount has already been taken
into account in determining the Agreed Base Value of such Purchased Receivable
as set forth in the applicable Purchase Schedule or to the extent otherwise
agreed by the Administrative Agent) or except as otherwise agreed by the
Administrative Agent, subject to any offset, counterclaim, defense or claim by,
or dispute with, the applicable Approved Buyer.

 

- 30 -



--------------------------------------------------------------------------------

(r) The applicable Contract is in full force and effect and such Seller has not
received notice that such Seller is in breach thereof.

(s) Subject to Section 7.2(v) and 7.2(aa), the applicable Approved Buyer is not
in breach of or in default under the applicable Contract or under any other
contractual obligation with any of the Facility Parties, which breach or
default, in each case, would likely cause a “loss” covered under the Insurance
Policy.

(t) The applicable Contract does not entitle the applicable Approved Buyer to
exercise any set-off rights or counterclaim or to withhold, extend or delay
payment on such Purchased Receivable.

(u) Under the Laws of (or applicable to) the applicable jurisdiction of
organization in force as at the Closing Date, neither such Seller nor, to such
Seller’s or the Parent’s knowledge, the applicable Approved Buyer will be
required to make any deduction or withholding from any payment it makes to the
Administrative Agent or the Banks in respect of such Purchased Receivable or the
applicable Contract, and such Seller has, and such Seller is not aware that the
Approved Buyer does not have, all necessary consents and licenses to purchase
the underlying goods and services covered by such Purchased Receivable,
including all required export and import licenses.

(v) Neither such Seller nor the Parent is aware that an Approved Buyer’s
Insolvency has occurred with respect to the applicable Approved Buyer, and
except as otherwise agreed by the Administrative Agent and the Insurer, such
Approved Buyer is not past due under any obligation to such Seller in respect of
Purchased Receivables nor has such Approved Buyer rescheduled or extended the
due date of any Purchased Receivable.

(w) Under the Laws of or applicable to the jurisdiction of its organization in
force as at the Closing Date, the claims of the Banks against such Seller under
the Facility Documents to which such Seller is a party rank no less than
pari passu with the claims of all its other unsecured creditors save those whose
claims are preferred solely by any bankruptcy, insolvency, liquidation or other
similar Laws of general application.

(x) There is no credit insurance policy (other than the Insurance Policy) in
effect in relation to such Purchased Receivable or the applicable Approved Buyer
under which any Facility Party is insured or has any rights.

(y) The credit limit under the Insurance Policy with respect to each Approved
Buyer is sufficient to cover the Purchased Receivable of such Approved Buyer.

(z) To the extent applicable, the applicable Approved Buyer is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act, and
such Approved Buyer is not listed on the OFAC Lists.

 

- 31 -



--------------------------------------------------------------------------------

(aa) Except as otherwise agreed by the Administrative Agent and the Insurer,
there are no amounts more than thirty (30) days past due that are payable to any
Facility Party with respect to any other Receivable of the applicable Approved
Buyer.

SECTION 8. Covenants.

Section 8.1. General Covenants. Each Facility Party hereby agrees, at all times
prior to the Final Collection Date:

(a) In the case of each Seller, to keep its jurisdiction of organization and
chief executive office at the location referred to in Schedule C or, upon thirty
(30) days’ prior written notice to the Administrative Agent, at such other
location in a jurisdiction where all action required by Section 8.6 shall have
been completed; and not change its name except upon like notice and after all
action required by Section 8.6 shall have been completed.

(b) Except as otherwise provided herein, not to sell, assign (by operation of
Law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon the Collection Account or any other lock-box or other account
to which any Collections of any Purchased Receivable are sent.

(c) In the case of the Parent, not to amend, modify or supplement its credit and
collection policies in any manner that adversely affects the collectibility or
insurability of any of the Purchased Receivables.

(d) Not, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

Section 8.2. Purchased Receivables. Each Seller hereby agrees, at all times
prior to the Final Collection Date:

(a) To duly perform all its obligations under the applicable Contract in respect
of each Purchased Receivable so that each such Purchased Receivable remains a
legal, valid and binding obligation of the applicable Approved Buyer enforceable
against such Approved Buyer in accordance with its terms, and in its capacity as
servicer hereunder, shall take all commercially reasonable measures to minimize
or prevent any loss which may be incurred by the Administrative Agent or any of
the Banks in the event of nonperformance of the Contract by such Seller or
nonpayment of an invoice by such Approved Buyer.

 

- 32 -



--------------------------------------------------------------------------------

(b) Not to amend any applicable Contract in any manner or have any dealing or
other arrangement with the applicable Approved Buyer that adversely affects the
collectibility or insurability of the applicable Purchased Receivable or the due
date for payment of such Purchase Receivable, cancel or terminate such Contract
and not to, or purport to, terminate, revoke or vary any term or condition of or
extend the Maturity Date of any Purchased Receivable, in each case, without the
prior consent in writing of the Administrative Agent, and to refrain from any
other action which would in any way prejudice or limit the Administrative
Agent’s or any Bank’s rights under or in respect of any Purchased Receivable.

(c) To ensure that it has shipped all goods in respect of each Purchased
Receivable in conformity in all material respects with all applicable Laws
(including without limitation import and export Laws).

(d) To take such action as may be required by applicable Law to perfect a sale,
transfer and assignment to the Banks of each Purchased Receivable, and in the
case of each Purchased Receivable sold hereunder (other than any Purchased
Receivable sold hereunder by WFSS or WFSE), such that, among other things, the
Banks shall be entitled to receive or take action to recover such Purchased
Receivable outstanding from the applicable Approved Buyer without such Seller
being required to join in, being a party to or taking in its own name legal
action against such Approved Buyer.

(e) Except as otherwise provided herein, not to sell, transfer or assign (by
operation of Law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon any Purchased Receivable, such Seller’s rights,
title and interest in and to the Contract in respect of such Purchased
Receivable, or any other interest therein and not to, or purport to, sell,
transfer or assign or otherwise deal with any of its rights in respect of such
Contract or such Purchased Receivable, and such Seller shall provide the
Administrative Agent with a release or disclaimer of any Adverse Claim
purportedly created by any other Person over any Purchased Receivable.

Section 8.3. Reporting. The Parent hereby agrees, at all times prior to the
Final Collection Date, to provide to the Administrative Agent and the Banks:

(a) No later than 11:00 am (New York time) one Business Day prior to each
Settlement Date, a reconciliation report (determined as at the last day of the
immediately preceding Settlement Period, or on the date otherwise agreed between
the Parent and the Administrative Agent), reconciling Collections made to the
Collection Account, in form and in substance as agreed upon between the
Administrative Agent and the Parent.

(b) Within five (5) days after the last Business Day of each month, a monthly
Portfolio Report, together with an electronic file (in a format acceptable to
both the Parent and the Administrative Agent); provided, the Parent shall
provide a Portfolio Report with respect to all Purchased Receivables (determined
as at the Parent’s close of business on the day immediately preceding the
Termination Date) to the Administrative Agent within five Business Days
following the Termination Date.

 

- 33 -



--------------------------------------------------------------------------------

(c) Promptly when available and in any event by the earlier of (i) within
seventy-five (75) days after the close of each fiscal year of the Parent and
(ii) within five (5) Business Days after the date on which such consolidated
financial statements for such period are required to be delivered to the SEC
under the Securities Laws including an extension obtained under Rule 12b-25
thereunder, a copy of the Parent’s Annual Report on Form 10-K as filed with the
SEC, together with a written statement from the accountants to the effect that
the examination was made in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.

(d) Promptly when available and in any event by the earlier of (i) within fifty
(50) days after the close of each fiscal quarter of the Parent and (ii) within
five (5) Business Days after the date on which such consolidated financial
statements for such period are required to be delivered to the SEC under the
Securities Laws including an extension obtained under Rule 12b-25 thereunder, a
copy of the Parent’s Quarterly Report on Form 10-Q as filed with the SEC.

(e) Within five (5) days following any request by the Administrative Agent, a
certificate signed by an authorized officer of the Parent attesting to: the
balance owing on each Purchased Receivable, the Maturity Date of each Purchased
Receivable and the fact that the goods sold and/or services provided under the
terms of the applicable Contract were shipped in accordance with the terms of
such Contract, a copy of the purchase order or sales order and Invoices relating
to each Purchased Receivable, and to the extent maintained by the Parent in
accordance with its internal record keeping policies, a copy of the bill of
lading and any other shipping document relating to the Purchased Receivable and
all billings, statements, correspondence and memoranda directed to the Approved
Buyer in relation to each Purchased Receivable and after the Termination Date, a
full accounting of daily Collections received.

(f) Immediately upon an officer of a Facility Party becoming aware of the same,
notice that any Facility Party or Approved Buyer is or has been listed on the
OFAC Lists or (i) is convicted on, (ii) pleads nolo contendere to, (iii) is
indicted on or (iv) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.

(g) Promptly, upon becoming aware that an Approved Buyer’s Insolvency has
occurred.

(h) Promptly, such other reports, information, documents, books and records, in
each case, with respect to the Purchased Receivables, as the Administrative
Agent or any Bank may reasonably request.

Documents required to be delivered pursuant to Section 8.3(a), 8.3(b), 8.3(c) or
8.3(d) (in the case of Sections 8.3(c) and 8.3(d), to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered in compliance with the time periods
required by Section 8.3(a), 8.3(b), 8.3(c) or 8.3(d), as applicable, such
electronic delivery shall be deemed to satisfy such requirement, it being
understood that

 

- 34 -



--------------------------------------------------------------------------------

electronic documents shall be deemed to have been delivered on the date (i) on
which the Parent posts such documents, or provides a link thereto, on the
Parent’s website on the internet at www.wfscorp.com; provided that the Parent
shall notify the Administrative Agent and the Banks (by telecopier or electronic
mail) of the posting of any such documents) or (ii) on which such documents are
delivered to the Administrative Agent for posting on the Parent’s behalf on an
internet or intranet website, if any, to which the Administrative Agent and the
Banks have access.

Section 8.4. Books and Records; Meetings. Each Facility Party hereby agrees, at
all times prior to the Final Collection Date:

(a) To maintain its books and records, including but not limited to any computer
files and master data processing records, so that such records that refer to
Purchased Receivables sold hereunder shall indicate clearly that the applicable
Seller’s right, title and interest in such Purchased Receivables have been sold
to the Banks.

(b) To keep and maintain proper accounts and Sales Records and Invoices in
connection with each Purchased Receivable in an up to date form (including
details of each Invoice specified in the Purchase Schedule) and ensure that they
are retained in suitable storage and that they indicate which Receivables are
Purchased Receivables, and details of all Purchased Receivables.

(c) (i) To provide the Administrative Agent with access to the Sales Records and
the Invoices in respect of Purchased Receivables upon reasonable prior notice
and, subject to Section 15.18, permit the Administrative Agent to take such
copies and extracts from the Sales Records and the Contracts and to provide the
Administrative Agent with copies of the Invoices and the Contracts relating to
Purchased Receivables as it may require and generally allow the Administrative
Agent (at the Sellers’ expense) to review, check and audit the Facility Parties’
credit control procedures, and to permit the Administrative Agent and its
representatives (to the extent such representatives have agreed to be bound by
Section 15.18) to visit the offices and properties of the Facility Parties for
the purpose of examining such records and to discuss matters relating to
Purchased Receivables or the Facility Parties’ performance hereunder with any of
the officers or employees of the Facility Parties having knowledge of such
matters; and (ii) without limiting the provisions of clause (i), from time to
time on request of the Administrative Agent, permit certified public accountants
or other auditors acceptable to the Administrative Agent to conduct, at the
Sellers’ expense, a review of the Facility Parties’ books and records; provided,
in each case, that so long as no Termination Event is then occurring, such
examinations, visits and reviews by the Administrative Agent or accountants
shall occur no more than once during calendar year 2008 and no more than twice a
calendar year thereafter.

(d) To participate in a meeting of the Administrative Agent and the Insurer
(which shall be held via telephone unless otherwise agreed to by the Parent, the
Administrative Agent and the Insurer) once during each calendar month at such
time as may be agreed to by the Parent, the Administrative Agent and the Insurer
to discuss the transactions hereunder and such other matters as may be requested
by the Administrative

 

- 35 -



--------------------------------------------------------------------------------

Agent, the Insurer or the Parent, including, without limitation, whether any
Approved Buyer is past due under any obligation to a Seller in respect of
Receivables, or whether an Approved Buyer has rescheduled or extended the due
date of any Receivable.

Section 8.5. Insurance Covenants. Each Facility Party hereby agrees, at all
times prior to the Final Collection Date:

(a) To comply and procure compliance with all terms, conditions, warranties,
stipulations and all other provisions of the Insurance Policy applicable to such
Facility Party to the extent that failure to comply and procure compliance with
such terms, conditions, warranties, stipulations and provisions would adversely
affect coverage of the Purchased Receivables.

(b) At the Administrative Agent’s reasonable request, to take all actions to
permit the Administrative Agent to comply with all terms, conditions,
warranties, stipulations and all other provisions of the Insurance Policy.

(c) Not do (or omit to do) or permit any Affiliate of any Seller to do (or omit
to do) anything (including failure to disclose any fact) which causes the
Insurance Policy to be rendered void, voidable, unenforceable, suspended,
impaired or defeated in whole or in part.

(d) Notify the Administrative Agent immediately upon an officer of such Facility
Party becoming aware of the happening of any event which would adversely affect,
render void, voidable, unenforceable, suspend, impair or defeat the coverage of
any Purchased Receivable under the Insurance Policy or any provision thereof
relating to, or affecting coverage of, the Purchased Receivables.

(e) Promptly provide to the Administrative Agent such information as to the
Insurance Policy (or as to any matter which may be relevant to the Insurance
Policy) as the Administrative Agent may from time to time request to the extent
such information relates to, or affects coverage of, any Purchased Receivable.

(f) Promptly ensure that full disclosure is made to the Insurer of all facts,
circumstances, occurrences and other information which the Insurer requests be
disclosed or which are material to the Insurance Policy, in each case, as it
relates to, or affects coverage of, any Purchased Receivable.

(g) Ensure the prompt notification to the Insurer and ensure the investigation
of, and preparation of reports to the Insurer and its loss adjusters of, any
incident likely to give rise to a claim under the Insurance Policy with respect
to any Purchased Receivable.

Section 8.6. Further Assurances. Each Facility Party hereby agrees, at all times
prior to the Final Collection Date, at its expense, it will promptly execute and
deliver all further instruments and documents, and take all further action, that
the Administrative Agent may reasonably request in order to perfect, protect or
more fully evidence or implement the transactions contemplated hereby, or to
enable the Administrative Agent or the Banks to exercise or enforce any of their
rights with respect to the Purchased Receivables. Without limiting the

 

- 36 -



--------------------------------------------------------------------------------

generality of the foregoing, upon the request of the Administrative Agent, each
Seller will file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices as
required under U. S. or local Law, as may be necessary or appropriate to perfect
and preserve the interests of the Administrative Agent and the Banks in the
Purchased Receivables. Each Seller hereby authorizes the Administrative Agent or
its designee to file one or more financing or continuation statements, and
amendments thereto and assignments thereof relative to all or any of the
Purchased Receivables now existing or hereafter arising in the name of such
Seller.

SECTION 9. Termination Events; Remedies.

Section 9.1. Termination Events. Each of the following events shall constitute a
“Termination Event”:

(a) Any Facility Party shall fail to pay, within five (5) days of the date when
due, any amount under this Agreement or any other Facility Document to which
such Facility Party is a party, including, without limitation, any amount
payable by such Facility Party in its capacity as servicer or under Section 11
for breaches of any warranties or covenants contained in this Agreement.

(b) An “Event of Default” (as such term is defined in the World Fuel Credit
Agreement) shall have occurred and be continuing; provided, if an “Event of
Default” (as such term is defined in the World Fuel Credit Agreement) with
respect to Section 7.13(a), 7.13(b), 7.13(c), 7.13(d) or 7.13(e) of the World
Fuel Credit Agreement shall have occurred, then, notwithstanding the definition
of the term “World Fuel Credit Agreement” as set forth herein, no amendment,
supplement, modification, amendment and restatement, waiver or consent with
respect to any such Section (or any defined term used therein) or such “Event of
Default” shall be effective for any purpose of this Agreement unless the
Required Banks shall have consented thereto in writing.

(c) A Facility Party’s Insolvency shall have occurred and be continuing.

(d) Any Adverse Claim shall have occurred and be continuing for more than ten
(10) Business Days with respect to any Purchased Receivable.

(e) Any representation, warranty, certification or other statement made or
deemed made by any Facility Party in any Facility Document (other than in
Section 7.2 hereof) or in any statement or certificate at any time given by any
Facility Party in writing pursuant thereto or in connection therewith shall be
false in any material respect as of the date made or deemed made.

(f) (i) Any Facility Party shall default in the performance of or compliance
with any term contained in Section 8.4(c) or 8.5 or (ii) any Facility Party
shall default in the performance of or compliance with any term contained in
Section 8.4(d) and such default shall not have been remedied or waived within
five (5) Business Days after the date thereof.

 

- 37 -



--------------------------------------------------------------------------------

(g) Any Facility Party shall default in the performance of or compliance with
any term contained herein or any of the other Facility Documents to which such
Facility Party is a Party, other than any such term referred to in any other
Section of this Section 9.1 or in Section 8.2, and such default shall not have
been remedied or waived within thirty (30) days after the earlier of (i) an
officer of such Facility Party becoming aware of such default or (ii) receipt by
the Parent of notice from the Administrative Agent of such default.

(h) The Sellers and the Administrative Agent shall fail to agree to a more
frequent Settlement Period than one week within five (5) days of the Sellers’
receipt of written request from the Administrative Agent stating in reasonable
detail its rationale for such request.

(i) If (x) The Insurer shall cease to have a financial strength rating of at
least BBB+ by Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.
(or any successor thereto) and at least A2/Stable by Moody’s Investor Services,
Inc. (or any successor thereto) or (y) the Insurance Policy shall be canceled or
otherwise terminate; provided, the foregoing clauses (x) or (y), as applicable,
shall not constitute a Termination Event on the condition that within thirty
(30) days thereof the Parent shall have arranged for insurance coverage for the
Purchased Receivables on terms and conditions substantially similar to that of
the coverage of the Purchased Receivables under the Insurance Policy (as
reasonably determined by the Administrative Agent) by an insurer reasonably
acceptable to each Bank (it being agreed that the failure of any Bank to accept
an insurer on account of such Bank not obtaining internal approval for such
acceptance shall be deemed reasonable); provided, further, unless and until the
foregoing condition shall have been satisfied (or waived by each Bank), no Bank
shall have any obligation to purchase any Receivable hereunder.

(j) The Parent shall cease to own, directly or indirectly, and control all of
the voting and economic interests of any Seller.

Section 9.2. Remedies.

(a) Upon the occurrence of any Termination Event, the Administrative Agent may
(and shall, at the election of the Required Banks), by written notice to the
Parent, immediately terminate the Commitments; provided, with respect to any
Termination Event described in Section 9.1(c), (x) the Commitments shall
automatically terminate without further action by the Administrative Agent, and
(y) pursuant to Section 5.2, the Administrative Agent may, by notice in writing
terminate the appointment of the Sellers as the servicers for the servicing of
Purchased Receivables; provided, notwithstanding any other provision hereof,
this Agreement shall continue in full force and effect with respect to Purchased
Receivables already purchased, and all other rights, benefits and entitlements
of the Administrative Agent, the Banks and the Facility Parties expressed or
implied shall continue after such termination until the Final Collection Date.

(b) Upon any termination of this Agreement or the Commitments, the
Administrative Agent and the Banks will have, in addition to their rights and
remedies hereunder and under the other Facility Documents, all other rights and
remedies under Law, equity or otherwise, which rights and remedies will be
cumulative.

 

- 38 -



--------------------------------------------------------------------------------

SECTION 10. Repurchase; Deemed Collections.

Section 10.1. Mandatory Repurchase. Upon the occurrence of a Repurchase Event
with respect to any Purchased Receivable (other than as set forth in
Section 10.5) , the Administrative Agent may (and shall, at the election of the
Required Banks), by written notice, require the applicable Seller to pay to the
Banks in respect of such Purchased Receivable an amount equal to the Repurchase
Price of such Purchased Receivable, whereupon such amount shall become due and
payable from such Seller to the Banks on the date specified in such notice
(which date shall be no earlier than three Business Days following such notice).

Section 10.2. Optional Repurchase. In the event that the Administrative Agent
gives notice to the Sellers of the replacement of the Sellers as servicers
hereunder, then, provided no Facility Party’s Insolvency then exists, the
Sellers may, at their option, repurchase all of the outstanding Purchased
Receivables from the Banks for an amount equal to the Repurchase Price of such
Purchased Receivables, whereupon such amount shall become due and payable from
the Sellers to the Banks on the date specified in such notice (which date shall
be no earlier than three Business Days following such notice).

Section 10.3. Repurchase Price; Payment.

(a) The “Repurchase Price” with respect to any Purchased Receivable repurchased
pursuant to either Section 10.1 or 10.2 shall be an amount equal to the sum of
(i) the Purchase Price of such Purchased Receivable (or so much of it as was
paid by the Banks to the applicable Seller and remains unpaid), plus (ii) all
accrued Discount thereon to the date of repurchase, plus (iii) all accrued TSCP
Fee thereon to the date of repurchase, plus (iv) Default Interest thereon from
the date such Repurchase Price becomes due under this Section to the Settlement
Date occurring immediately after the date of the applicable Seller’s payment in
full thereof, plus (v) any other amounts then payable by such Seller hereunder,
including breakage costs due hereunder.

(b) The proceeds of the Repurchase Price of any Purchased Receivable repurchased
pursuant to either Section 10.1 or 10.2 shall be shall be paid to the
Administrative Agent at the Collection Account and on the Settlement Date
occurring immediately after the date after receipt thereof, the Administrative
Agent shall promptly distribute to each Bank such proceeds in an amount equal to
such Bank’s Pro Rata Share thereof.

Section 10.4. Mechanics of Repurchase. On the Settlement Date occurring
immediately after receipt of the Repurchase Price with respect to any Purchased
Receivable, the Administrative Agent and the Banks shall (at the cost and
expense of the applicable Seller) execute such documents as may be necessary or
reasonably requested by (and, at its expense, shall be prepared by) the Parent
to re-assign such Purchased Receivable without recourse, representation or
warranty (except as to the title thereto by the Banks and that neither the
Administrative Agent nor any Bank has voluntarily placed any Encumbrances
thereon), to the applicable Seller.

 

- 39 -



--------------------------------------------------------------------------------

Section 10.5. Deemed Collections.

(a) The applicable Seller shall be deemed to have received a Collection on a
Purchased Receivable on the date, if any, that the Original Amount of such
Purchased Receivable:

(i) is reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed merchandise, any defective or rejected services, any
discount or other adjustment by the applicable Seller or any other Person
(including on account of credits, rebates, chargebacks, inventory transfers,
allowances for early payments and other allowances) or any obligation of such
Seller or any other Person to make such a discount or adjustment;

(ii) is reduced or cancelled as a result of a setoff, deduction or counterclaim
in respect of any claim by the applicable Approved Buyer against such Seller or
any other Person (whether such claim arises out of the same or a related or an
unrelated transaction); or

(iii) otherwise is less than the amount reported by such Seller in (or for
purposes of) any settlement statement delivered pursuant to this Agreement,
unless the receipt of Collections on such Purchased Receivable or such Purchased
Receivable being written off as uncollectible based on the applicable Approved
Buyer’s Insolvency or other Covered Event as reasonably determined by the
Administrative Agent.

(b) All deemed Collections referred to in Section 10.5(a) shall be equal to the
applicable amount of the reduction, adjustment, cancellation or setoff with
respect thereto, and shall be remitted by such Seller to the Collection Account
the date of receipt thereof is deemed to occur pursuant to Section 10.5(a).

SECTION 11. Indemnity.

Section 11.1. Indemnity. Each Seller agrees to indemnify, defend and save
harmless the Administrative Agent and each Bank (including each of its branches,
Affiliates, officers, directors, employees or other agents, the “Indemnified
Party”) within three Business Days of demand therefor, from and against any and
all actual out-of-pocket losses, claims, damages, liabilities, costs and
expenses of such Person (including, without limitation, all reasonable
attorneys’ fees and expenses, expenses incurred by their respective credit
recovery groups (or any successors thereto) and expenses of settlement,
litigation or preparation therefor) (collectively, “Indemnified Amounts”) which
any Indemnified Party may incur or which may be asserted against any Indemnified
Party by any person (including, without limitation, any Approved Buyer or any
other person whether on its own behalf or derivatively on behalf of any Seller)
arising from or incurred in connection with any of the following:

(a) any defect in authenticity or any discrepancy between (x) the records of
such Seller in respect of a Purchased Receivable sold by such Seller hereunder
or the documents issued by such Seller supporting such Purchased Receivable and
(y) the information provided to the Administrative Agent or any Bank with
respect to such Purchased Receivable;

 

- 40 -



--------------------------------------------------------------------------------

(b) any claim with respect to a Purchased Receivable sold by such Seller
hereunder not covered under the Insurance Policy by reason of an exclusion, a
deductible, a credit limit or a policy limitation thereunder;

(c) any failure of such Seller to comply with a term or condition of the
Insurance Policy applicable to such Seller and which renders a Purchased
Receivable sold by such Seller hereunder to be ineligible for coverage under the
Insurance Policy;

(d) any failure of such Seller to promptly take any action or execute any
document or instrument of assignment under any applicable Law with respect to a
Purchased Receivable sold by such Seller hereunder when reasonably requested to
do so by the Administrative Agent or the Insurer;

(e) any enforcement of any obligation of such Seller under this Agreement and
the other Facility Documents to which such Seller is a party or any
investigation, litigation or proceeding related to this Agreement or the use of
proceeds of purchases hereunder or the ownership of, or in respect of, a
Purchased Receivable sold by such Seller hereunder or a Contract thereof;

(f) any failure of any representation or warranty made by such Seller in any
Facility Document to which such Seller is a party to be true and correct in all
material respects (except for any representation or warranty that is qualified
by an intrinsic materiality standard, which fails to be true and correct in all
respects) on the date on which representation or warranty is made or deemed to
by made, except to the extent any such representation or warranty specifically
relates to an earlier date, in which case such representation or warranty fails
to have been true and correct in all material respects (except for any
representation or warranty that is qualified by an intrinsic materiality
standard, which fails to be true and correct in all respects) on and as of such
earlier date;

(g) any commingling by such Seller of any Collections of a Purchased Receivable
sold by such Seller hereunder at any time with other funds of any Facility Party
or other Person (other than with any Collections of a Receivable of an Approved
Buyer that is not a Purchased Receivable) or any payment by an Approved Buyer on
a Purchased Receivable sold by such Seller hereunder to an account other than
the Collection Account;

(h) any failure of a first priority perfected ownership interest or security
interest in a Purchased Receivable sold by such Seller hereunder to vest in the
Administrative Agent and the Banks, free and clear of any Adverse Claim (or, if
such Receivable is being sold by WFSE or WFSS, any failure of such sale to
constitute an equitable assignment of such Receivable);

 

- 41 -



--------------------------------------------------------------------------------

(i) any failure of such Seller to perform any of its duties or obligations under
any Facility Document to which such Seller is a party;

(j) any failure of a Purchased Receivable sold by such Seller hereunder or the
related Contract to be in conformity in any material respect with any applicable
Law;

(k) any claim or dispute resulting from the sale of the merchandise or services
related to a Purchased Receivable sold by such Seller hereunder or the
furnishing or failure to furnish such merchandise or services including, without
limitation, any discount (other than a discount already taken into account in
determining the Original Amount of such Purchased Receivable as set forth in the
applicable Purchase Schedule or otherwise agreed to by the Administrative
Agent), adjustment, offset, withholding tax, deduction, counterclaim, warranty
issue or refusal of the applicable Approved Buyer to pay (other than as a result
of a Covered Event with respect to such Approved Buyer); provided, if a
Purchased Receivable sold by such Seller hereunder is more than thirty (30) days
past due, other than as a result of a Covered Event with respect to such
Approved Buyer (as reasonably determined by the Administrative Agent), then,
except as the Parent and the Administrative Agent shall reasonably agree, it
shall be deemed that such Approved Buyer has asserted a contractual claim or
dispute with respect to such Purchased Receivable subject to this clause (k);

(l) any products liability claim arising out of or in connection with
merchandise or services that are the subject of a Purchased Receivable sold by
such Seller hereunder;

(m) any tax or governmental fee or charge (but not including taxes upon or
measured by net income of the Administrative Agent or any Bank) together with
all interest and penalties thereon or with respect thereto that arise by reason
of the purchase or ownership of a Purchased Receivable sold by such Seller
hereunder or in any goods which secure such Purchased Receivable;

(n) any illegality, invalidity or non-enforceability against the Approved Buyer
of a Purchased Receivable sold by such Seller hereunder, or any other legal
defect, impediment or other legal insufficiency with respect to such Purchased
Receivable;

(o) any illegality, invalidity or non-enforceability of the sale a Purchased
Receivable sold by such Seller hereunder to the Banks, or any other legal
defect, impediment or other legal insufficiency with respect to such sale; and

(p) any failure of such Seller (or the applicable Approved Buyer, if by the
terms of the applicable Contract such Approved Buyer was responsible) to obtain
and maintain all licenses, approvals, or other authorizations required for the
performance of the applicable Contract.

Section 11.2. Certain Limitations. Notwithstanding the foregoing, no Seller
shall be obligated to indemnify any Indemnified Party (whether through direct
recourse or through a reduction of the Net Incentive Servicing Fee) with respect
to any Indemnified Amount:

(a) That is caused by such Indemnified Party’s own gross negligence or willful
misconduct or breach of this Agreement or the Insurance Policy, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction;

 

- 42 -



--------------------------------------------------------------------------------

(b) That is recovered through the applicable Repurchase Price of a Purchased
Receivable, if any;

(c) That constitutes a credit loss resulting from a Covered Event with respect
to an Approved Buyer; or

(d) That would have been covered by a claim made under the Insurance Policy but
for the failure of the Administrative Agent to timely and properly file such a
claim; provided, the foregoing limitation shall apply only if (i) the applicable
Seller shall have taken all action as reasonably requested by the Administrative
Agent with respect to such claim, and (ii) such Seller shall have not taken any
action or inaction to cause, or that would otherwise result in, the applicable
Purchased Receivable being ineligible for coverage under the Insurance Policy.

SECTION 12. Parent Guaranty.

Section 12.1. Guaranty. The Parent hereby unconditionally and irrevocably
guarantees to the Administrative Agent and each Bank the due and punctual
payment, performance and observance by each of the Sellers of all of the terms,
covenants, conditions, agreements, representations, warranties, indemnities and
undertakings on the part of each of the Sellers to be performed or observed
under this Agreement, including, without limitation, the punctual payment when
due of all obligations of each of the Sellers now or hereafter existing under
this Agreement, whether for indemnification payments, fees, expenses, repurchase
obligations or otherwise, and including interest which, but for the filing of a
petition in bankruptcy with respect to any Seller, would have accrued on any
obligation, whether or not a claim is allowed against such Seller for such
interest in the related bankruptcy proceeding (all of the foregoing being
collectively referred to as the “Obligations”). In the event that any of the
Sellers shall fail in any manner whatsoever to perform or observe any of the
Obligations when the same shall be required to be performed or observed under
this Agreement (subject to any applicable cure periods), then upon the written
demand of the Administrative Agent, the Parent shall perform, cause to be
performed or make payment to allow such Obligations to be performed.

Section 12.2. No Limitations, Etc. The Parent further agrees that nothing
contained herein shall prevent the Administrative Agent or any Bank from
foreclosing on its Encumbrance on any asset, if any, or from exercising any
other rights available to it under this Agreement or any other instrument of
security, if any, and the exercise of any of the aforesaid rights and the
completion of any foreclosure proceedings shall not constitute a discharge of
any of the Parent’s obligations hereunder; it being the purpose and intent of
the Parent that its obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Neither the Parent’s obligations
hereunder nor any remedy for the enforcement thereof shall be impaired,
modified, changed, released or limited in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of any
of the Sellers or by reason of any Facility Party’s Insolvency. The Parent
waives any and all notices of the creation, renewal,

 

- 43 -



--------------------------------------------------------------------------------

extension or accrual of or increase in any of the Obligations and notice of or
proof of reliance by Administrative Agent or any Bank upon this Section 12 or
acceptance of this Section 12. This Agreement shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Section 12. All dealings between the Sellers and
the Parent, on the one hand, and the Administrative Agent and the Banks, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Section 12.

Section 12.3. Certain Waivers, Etc. The Parent hereby waives any and all
presentments, demands, notices, and protests against the Parent, and any
requirement that the Administrative Agent or any Bank commence or exhaust any
remedies against any of the Sellers or any collateral securing the Obligations.
The Parent’s liability hereunder shall be unconditional irrespective of (a) any
lack of enforceability of the Obligations, (b) any Law with respect thereto, and
(c) any other circumstance which might otherwise constitute a defense available
to, or discharge of, the Sellers or the Parent. This guarantee is a guarantee of
payment and performance and not of collection and shall remain in full force and
effect until payment in full of the Obligations. The obligations of the Parent
under this Section 12 rank and will rank pari passu in priority of payment with
all other unsecured and unsubordinated obligations for borrowed money of the
Parent. All payments under this Section 12 by the Parent shall be made by the
Parent on the date when due and shall be made in Dollars and in immediately
available and freely transferable funds at the Collection Account.

SECTION 13. Withholding; Grossing Up; Breakage Cost Indemnity; Changes in
Circumstances; Funding Determinations.

Section 13.1. Withholding; Grossing Up.

(a) If any deduction or withholding is required by Law in respect of any payment
due from any Facility Party to the Administrative Agent or any Bank pursuant to
or in connection with any Facility Document to which such Facility Party is a
party, such Facility Party shall (i) ensure or procure that the deduction or
withholding is made and that it does not exceed the minimum legal requirement;
(ii) pay, or procure the payment of, the full amount deducted or withheld to the
relevant Taxation or other authority in accordance with the applicable Law;
(iii) increase the payment in respect of which the deduction or withholding is
required so that the net amount received by such Person after the deduction or
withholding (and after taking account of any further deduction or withholding
which is required to be made as a consequence of the increase) shall be equal to
the amount which the payee would have been entitled to receive in the absence of
any requirement to make any deduction or withholding; and (iv) promptly deliver
or procure the delivery to such Person of receipts evidencing each deduction or
withholding which has been made. If any payment has any additional amounts for
taxes (including sale taxes, excise taxes or other similar amounts), such
amounts will not be subject to the Administrative Agent’s or any Bank’s
interests and such amounts will be promptly paid to the applicable Facility
Party.

(b) Each Bank represents and warrants to the Facility Parties that payments to
such Bank hereunder are not subject to U.S. withholding tax. If requested by the
Parent,

 

- 44 -



--------------------------------------------------------------------------------

each Bank shall provide to the Parent an executed Internal Revenue Service Form
W-8ECI or Form W-8BEN, as applicable, or any successor form prior to the date
hereof and a new Form W-8ECI or Form W-8BEN, as applicable, (or any successor
form) prior to the start of each year occurring thereafter to establish that
payments made to such Bank hereunder are exempt from U.S. withholding tax.

Section 13.2. Breakage Cost Indemnity. Each Seller agrees to indemnify each Bank
within five (5) Business Days of written demand therefor (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis for the
amount being claimed) against any loss or expense (including, but not limited
to, any loss or expense sustained or incurred or to be sustained or incurred by
such Bank in liquidating or employing deposits acquired or contracted for to
effect or maintain its acquisition of Purchased Receivables or any part thereof,
but excluding any loss of anticipated profits) which such Bank has sustained or
incurred as a consequence of (a) a purchase of Receivables from such Seller not
being made following the delivery of any Purchase Request to such Bank, by
reason of the non-fulfilment of any of the conditions precedent or otherwise or
(b) a repurchase of Purchased Receivables by such Seller prior to the end of the
applicable LIBOR period.

Section 13.3. Changes in Circumstances. Each Seller, shall, within five
(5) Business Days of a demand by any Bank, pay the amount of any Increased Costs
incurred by such Bank as a result of (a) the introduction of or any change in
(or in the interpretation, administration or application of) any Law, in each
case after the date of this Agreement, or (b) compliance with any Law taking
effect after the date of this Agreement, in each case, applicable to such
Seller. If any Bank intends to make a claim pursuant to the foregoing, it shall
notify the Parent of the event giving rise to such claim and provide a
certificate confirming the amount of its Increased Costs; provided, this Section
does not apply to the extent any Increased Cost is (i) attributable to a Tax
Deduction required by Law to be made by the Sellers, (ii) compensated for by
Section 11.1; or (iii) attributable to the willful breach by such Bank of any
Law; or (iv) attributable to increased costs as a result of the income tax,
franchise tax or similar obligations of such Bank.

Section 13.4. Funding Determinations. If the Administrative Agent shall have
determined (which determination shall be final and conclusive and binding upon
all parties hereto) that (a) Dollar deposits in the applicable amount and for
the applicable period are not available to the Banks in their relevant markets;
(b) by reason of circumstances affecting any Bank’s relevant market, adequate
means do not exist for ascertaining LIBOR; or (c) LIBOR as determined does not
adequately and fairly reflect the cost to any Bank of funding its purchase of
the Receivables, then, in any such event, upon notice from the Administrative
Agent to the Sellers, “LIBOR” as used in the Facility Documents shall thereafter
mean the rate determined by the Administrative Agent as of such date at which
Dollars are generally available to the Administrative Agent for a term
comparable to the applicable period in an amount comparable to the applicable
amount in Dollars.

Section 13.5. Obligation to Mitigate. Each Bank agrees that, as promptly as
practicable after the officer of such Bank responsible for administering its
purchase of Receivables becomes aware of the occurrence of an event or the
existence of a condition that would entitle such Bank to receive payments under
Section 13.1, 13.2 or 13.3, it will, to the extent not inconsistent with the
internal policies of such Bank and any applicable legal or regulatory
restrictions, use

 

- 45 -



--------------------------------------------------------------------------------

reasonable efforts to (a) make, issue, fund or maintain its purchases hereunder
through another office of such Bank, or (b) take such other measures as such
Bank may deem reasonable, if as a result thereof the circumstances which would
cause the additional amounts which would otherwise be required to be paid to
such Bank pursuant to Section 13.1, 13.2 or 13.3 would be materially reduced and
if, as determined by such Bank in its sole discretion, the purchase of
Receivables through such other office or in accordance with such other measures
would not otherwise adversely affect the interests of such Bank; provided, such
Bank will not be obligated to utilize such other office pursuant to this
Section 13.5 unless the Parent agrees to pay all incremental expenses incurred
by such Bank as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by the Parent pursuant
to this Section 13.5 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Bank to the Parent (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.

SECTION 14. Administrative Agent.

Section 14.1. Appointment. HSBC is hereby appointed the Administrative Agent
hereunder and under the other Facility Documents and each Bank hereby authorizes
the Administrative Agent to act as its agent in accordance with the terms hereof
and the other Facility Documents. The Administrative Agent hereby agrees to act
upon the express conditions contained herein and the other Facility Documents,
as applicable. The provisions of this Section 14 are solely for the benefit of
the Administrative Agent and the Banks and no Facility Party shall have any
rights as a third party beneficiary of any of the provisions thereof (other than
Sections 14.5, 14.7 and 14.9). In performing its functions and duties hereunder,
the Administrative Agent shall act solely as an agent of the Banks and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for any Facility Party.

Section 14.2. Powers and Duties. Each Bank irrevocably authorizes the
Administrative Agent to take such action on such Bank’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Facility
Documents as are specifically delegated or granted to the Administrative Agent
by the terms hereof and thereof, together with such powers, rights and remedies
as are reasonably incidental thereto. The Administrative Agent shall have only
those duties and responsibilities that are expressly specified herein and in the
other Facility Documents. The Administrative Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. The Administrative Agent shall not have, by reason hereof or any of
the other Facility Documents, a fiduciary relationship in respect of any Bank;
and nothing herein or any of the other Facility Documents, expressed or implied,
is intended to or shall be so construed as to impose upon the Administrative
Agent any obligations in respect hereof or any of the other Facility Documents
except as expressly set forth herein or therein.

Section 14.3. General Immunity.

(a) No Responsibility for Certain Matters. The Administrative Agent shall not be
responsible to any Bank for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or of any other Facility
Document or

 

- 46 -



--------------------------------------------------------------------------------

for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by the Administrative Agent to the Banks or by or on behalf of
any Facility Party to the Administrative Agent or any Bank in connection with
the Facility Documents and the transactions contemplated thereby or for the
financial condition or business affairs of any Facility Party or any other
Person liable for the payment of any Obligations, nor shall the Administrative
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Facility Documents or as to the use of the proceeds of the purchases
hereunder or as to the existence or possible existence of any Termination Event.
Anything contained herein to the contrary notwithstanding, the Administrative
Agent shall not have any liability arising from confirmations of the amount of
the Agreed Base Values.

(b) Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, partners, directors, employees or agents shall be liable to the Banks
for any action taken or omitted by the Administrative Agent under or in
connection with any of the Facility Documents except to the extent caused by the
Administrative Agent’s gross negligence or willful misconduct. The
Administrative Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Facility Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
the Administrative Agent shall have received instructions in respect thereof
from the Required Banks (or such Banks as may be required to give such
instructions under Section 15.6) and, upon receipt of such instructions from the
Required Banks (or such Banks as may be required to give such instructions under
Section 15.6, as the case may be), the Administrative Agent shall be entitled to
act or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) the Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Facility Parties), accountants, experts
and other professional advisors selected by it; and (ii) no Bank shall have any
right of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Facility Documents in accordance with the
instructions of the Required Banks (or such Banks as may be required to give
such instructions under Section 15.6).

(c) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Facility Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 14.3 and of Section 14.6 shall apply to any
Affiliates of the Administrative Agent and shall apply

 

- 47 -



--------------------------------------------------------------------------------

to their respective activities in connection with the syndication of the
receivables purchase facility provided for herein as well as activities as the
Administrative Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 14.3 and of
Section 14.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Facility Parties and the Banks,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Facility Party, any Bank or any other Person
and no Facility Party, any Bank or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

Section 14.4. Administrative Agent Entitled to Act as Bank. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Administrative Agent in its
individual capacity as a Bank hereunder. With respect to its purchases
hereunder, the Administrative Agent shall have the same rights and powers
hereunder as any other Bank and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Bank” shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, own securities of and
generally engage in any kind of banking, trust, financial advisory or other
business with the Facility Parties or any of them or their Affiliates as if it
were not performing the duties specified herein, and may accept fees and other
consideration from the Parent for services in connection herewith and otherwise
without having to account for the same to the Banks.

Section 14.5. Banks’ Representations and Warranties. Each Bank represents and
warrants that it has made its own independent investigation of the financial
condition and affairs of the Facility Parties and the Approved Buyers in
connection with the transactions contemplated hereby and that it has made and
shall continue to make its own appraisal of the Facility Parties and the
Approved Buyers. Except to the extent as expressly set forth herein, the
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing basis, to make any such investigation or any such appraisal on
behalf of the Banks or to provide any Bank with any information with respect
thereto, whether coming into its possession before the making of the purchases
contemplated hereby or at any time or times thereafter, and the Administrative
Agent shall have no responsibility with respect to the accuracy of or the
completeness of any information provided to the Banks.

Section 14.6. Right to Indemnity. Each Bank, in proportion to its Pro Rata
Share, severally agrees to indemnify the Administrative Agent, to the extent
that the Administrative

 

- 48 -



--------------------------------------------------------------------------------

Agent shall not have been reimbursed by any Facility Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements,
whether incurred in a third party action or in an action to enforce this
agreement or any other Facility Document) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Facility Documents or otherwise in its
capacity as the Administrative Agent in any way relating to or arising out
hereof or the other Facility Documents; provided, no Bank shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. If any indemnity
furnished to the Administrative Agent for any purpose shall, in the opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Bank to indemnify the Administrative
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Bank’s Pro Rata
Share thereof; and provided further, this sentence shall not be deemed to
require any Bank to indemnify the Administrative Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.

Section 14.7. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days’ prior written notice thereof to
the Banks and the Parent. Upon any such notice of resignation, the Required
Banks shall have the right to appoint a successor Administrative Agent with the
prior written consent of the Parent (such consent not to be unreasonably
withheld or delayed) so long as no Termination Event is then continuing. If the
Required Banks shall have not appointed a successor Administrative Agent within
thirty (30) days after receipt of notice from the retiring Administrative Agent
(regardless of whether the Parent shall have consented to such appointment), the
retiring Administrative Agent may appoint a successor agent among the Banks or
any other financial institution on behalf of the Banks. Upon the acceptance of
any appointment as the Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
promptly (a) transfer to such successor Administrative Agent all sums,
securities and other items of Purchased Receivables held under the Facility
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Facility Documents, and (b) execute and deliver
to such successor Administrative Agent such amendments to financing statements,
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Administrative Agent of the security
interests created under the Facility Documents, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Section 14 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.

 

- 49 -



--------------------------------------------------------------------------------

Section 14.8. Receivables and Guaranty. Anything contained in any of the
Facility Documents to the contrary notwithstanding, each Facility Party, the
Administrative Agent and each Bank hereby agree that (a) no Bank shall have any
right individually to realize upon any of the Receivables or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
Banks in accordance with the terms hereof and all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, and (b) in the
event of a foreclosure by the Administrative Agent on any of the Purchased
Receivables pursuant to a public or private sale or other disposition, the
Administrative Agent or any Bank may be the purchaser or licensor of any or all
of such Purchased Receivables at any such sale or other disposition and the
Administrative Agent, as agent for and representative of such Bank (but not any
Bank or Banks in its or their respective individual capacities unless Required
Banks shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Purchased Receivables sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Administrative Agent at such sale or other
disposition.

Section 14.9. Administrative Agent Undertakings. The Administrative Agent hereby
agrees, at all times prior to the Final Collection Date:

(a) to promptly disclose all contents of the Insurance Policy to the Parent,
including without limitation, any amendments, supplements, riders, waivers and
other modifications thereto;

(b) to the extent the Administrative Agent’s or any Bank’s consent is required
to amend, supplement or otherwise modify the Insurance Policy pursuant to the
terms thereof, not give such consent or cause such consent to be given without
the prior written consent of the Parent;

(c) to promptly provide to the Parent a copy of all notices, requests and other
communications sent by or to the Insurer (including without limitation any
waiver of any provision of the Insurance Policy granted by the Insurer);

(d) to report to the Insurer in accordance with the terms of the Insurance
Policy all relevant information provided by any Facility Party to the
Administrative Agent or provided to the Administrative Agent by any Bank; and

(e) to promptly perform all of its obligations as to filing claims under the
Insurance Policy.

Section 14.10. Amounts Held for Benefit of Banks. All Collections with respect
to Purchased Receivables which pursuant to the terms of the Facility Documents
are to be allocated or paid over to the Banks and which are from time to time
under the control of, in the possession of or on deposit with the Administrative
Agent shall be held by the Administrative Agent for the benefit of the Banks in
accordance with their respective Pro Rata Shares thereof.

 

- 50 -



--------------------------------------------------------------------------------

SECTION 15. Miscellaneous.

Section 15.1. Costs and Expenses. The Parent hereby agrees to pay promptly
(a) the actual, reasonable and documented out-of-pocket costs, fees and expenses
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and administration of the Facility Documents and the
transactions contemplated thereby, including, without limitation, the actual,
reasonable and documented costs, fees, expenses and disbursements of one outside
counsel to the Administrative Agent incurred in connection therewith, and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (b) after the occurrence of a Termination
Event, all reasonable costs, fees and expenses, including reasonable costs,
fees, expenses and disbursements of outside counsel and costs of settlement,
incurred by the Administrative Agent and the Banks in enforcing any Obligations
of or in collecting any payments due from any Facility Party under the Facility
Documents to which such Facility Party is a party by reason of such Termination
Event.

Section 15.2. Duties and Taxes. All stamp, documentary, registration or other
like duties or taxes (excluding taxes upon or measured by the net income of the
Administrative Agent or any Bank and excluding any taxes imposed on the
Insurer), including withholding taxes and any penalties, additions, fines,
surcharges or interest relating thereto, or any notarial fees which are imposed
or chargeable on or in connection with this Agreement or any other Facility
Document and the Insurance Policy or any other document executed pursuant hereto
or thereto shall be paid by the applicable Sellers, it being understood and
agreed that the Administrative Agent shall be entitled but not obliged to pay
any such duties or taxes (whether or not they are its primary responsibility),
and the applicable Sellers shall within three (3) Business Days of demand
therefor indemnify the Administrative Agent against those duties or taxes and
against any costs and expenses so incurred by it in discharging such Sellers.

Section 15.3. Set-Off. Each Facility Party hereby authorizes the Administrative
Agent and each Bank to, upon reasonable prior written notice to such Facility
Party (unless a Termination Event shall have occurred and be continuing, in
which case no such notice need be given), apply any credit balance (in whatever
currency denominated) on first, the Collection Account, and thereafter on any
other account of such Facility Party with such Bank or any Affiliate of such
Bank, in satisfaction of any sum due and payable by such Facility Party pursuant
to the terms of this Agreement.

Section 15.4. Notices. All notices, requests and demands given or made under the
Facility Documents shall be given or made in writing and unless otherwise stated
shall be made by telefax, letter or electronic transmission using the address as
specified below or such other address as the party may designate to the other
party:

 

To the Facility Parties:    World Fuel Services Corporation    World Fuel
Services, Inc.    World Fuel Services Europe, Ltd.    World Fuel Services
(Singapore) Pte. Ltd. Attention:    Steve Klueg

 

- 51 -



--------------------------------------------------------------------------------

Street Address:    9800 NW 41st Street    Suite 400    Miami, FL 33178
Facsimile:    201-692-3247 E-mail:    sklueg@wfscorp.com With a copy to:   
Chadbourne & Parke LLP Attention:    Scott D. Berson Street Address:   
30 Rockefeller Plaza, New York, New York 10112 Facsimile:    212.541.5369
E-mail:    sberson@chadbourne.com To the Administrative Agent:    HSBC Bank USA,
National Association Attention:    Donna Riley Street Address:   

1 HSBC Center, 26th Floor,

Buffalo, NY 14203

Facsimile:    716-841-0269 E-mail:    donna.l.riley@us.hsbc.com With a copy to:
   HSBC Bank USA, National Association Attention:    Shawn Alexander Street
Address:   

1441 Brickell Ave, 16th Floor

Miami FL 33133

Facsimile:    305-539-4930 E-mail:    shawn.d.alexander@us.hsbc.com To Each
Bank:    At the Address set forth on such Bank’s signature page hereto or in the
applicable Assignment and Assumption Agreement

All notices, requests and demands shall be deemed to have been duly given or
made when dispatched by telefax when the confirmation showing the completed
transmission received or, if mailed via a reputable international courier, when
it has been left at the applicable address or five (5) Business Days after being
delivered to such reputable international courier, in an envelope addressed to
the applicable person at that address and to the attention of the person(s) set
forth above, or if delivered by electronic mail, when transmitted to an
electronic mail address as provided above. The Facility Parties, the
Administrative Agent and each Bank shall promptly inform each other of any
changes in their respective addresses or facsimile numbers specified hereabove.

 

- 52 -



--------------------------------------------------------------------------------

Section 15.5. Assignments and Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and permitted assigns of the Banks. No Facility
Party’s rights or obligations hereunder nor any interest therein may be assigned
or delegated by any Facility Party without the prior written consent of all of
the Banks. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Administrative Agent and the
Banks) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Register. Each Facility Party, the Administrative Agent and the Banks shall
deem and treat the Persons listed as the Banks in the Register as the holders
and owners of the corresponding Commitments and purchases listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or
purchase shall be effective, in each case, unless and until recorded in the
Register following receipt of an Assignment Agreement effecting the assignment
or transfer thereof, together with the required forms and certificates regarding
tax matters and any fees payable in connection with such assignment, in each
case, as provided in Section 15.5(d). Each assignment shall be recorded in the
Register on the Business Day the Assignment Agreement is received by the
Administrative Agent, if received by 12:00 noon New York City time, and on the
following Business Day if received after such time, prompt notice thereof shall
be provided to the Parent and a copy of such Assignment Agreement shall be
maintained. The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.” Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Bank shall be conclusive and binding on
any subsequent holder, assignee or transferee of the corresponding Commitments
or purchases.

(c) Right to Assign. Each Bank shall have the right at any time to sell, assign
or transfer all or a portion of its rights and obligations under this Agreement,
including, without limitation, all or a portion of its Commitment or amounts
owing to it or other Obligation:

(i) to any Person meeting the criteria of clause (a) of the definition of the
term of “Eligible Assignee” upon the giving of notice to the Parent and the
Administrative Agent; and

(ii) to any Person meeting the criteria of clause (b) of the definition of the
term of “Eligible Assignee” and consented to by each of the Parent and the
Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed or, (y) in the case of the Parent, required at any time a Termination
Event shall have occurred and then be continuing); provided, further each such
assignment pursuant to this Section 15.5(c)(ii) shall be in an aggregate amount
of not less than $2,500,000 (or such lesser amount as may be agreed to by the
Parent and the Administrative Agent or as shall constitute the aggregate amount
of the Commitments and purchases of the assigning Bank).

 

- 53 -



--------------------------------------------------------------------------------

(d) Mechanics. Assignments and assumptions of Commitments and purchases shall
only be effected by manual execution and delivery to the Administrative Agent of
an Assignment Agreement and shall be effective as of the applicable Assignment
Effective Date. In connection with all assignments there shall be delivered to
the Administrative Agent such forms, certificates or other evidence, if any,
with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver pursuant to
Section 13.1(b), together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (except that no such registration and
processing fee shall be payable in the case of an assignee which is already a
Bank, is an Affiliate or Related Fund of a Bank or is a Person under common
management with a Bank).

(e) Representations and Warranties of Assignee. Each Bank, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and
Purchased Receivables represents and warrants as of the Closing Date or as of
the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or
receivables such as the applicable Commitments or Purchased Receivables; and
(iii) it will make its Commitments or purchases for its own account in the
ordinary course of its business and without a view to distribution of such
Commitments or purchases within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 15.5, the disposition of such Commitments or
purchases or any interests therein shall at all times remain within its
exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 15.5, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Bank” hereunder to the extent of its
interest in the purchases and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Bank” for all purposes hereof; (ii) the
assigning Bank thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Bank’s rights and obligations hereunder, such
Bank shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Facility Documents to the contrary
notwithstanding, such assigning Bank shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Bank as a Bank
hereunder); and (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Bank, if any.
Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with clauses (b) through (f) shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with clause (g).

 

- 54 -



--------------------------------------------------------------------------------

(g) Participations. Each Bank shall have the right at any time to sell one or
more participations to any Person (other than Parent or any of its Affiliates)
in all or any part of its Commitments, purchases or in any other Obligation. The
holder of any such participation, other than an Affiliate of the Bank granting
such participation, shall not be entitled to require such Bank to take or omit
to take any action hereunder except with respect to any amendment, modification
or waiver that required the consent of all Banks pursuant to Section 15.6(b).
The Parent agrees that each participant shall be entitled to the benefits of
Sections 13.1, 13.2 and 13.3 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to paragraph (c) of this Section;
provided, a participant shall not be entitled to receive any greater payment
under Section 13.1 or 13.2 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with the Parent’s prior
written consent and provided, further that any participant shall be entitled to
the benefits of Section 13.1 only if it has delivered all forms as required by
Section 13.1(b). To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 15.3 as though it were a Bank; provided,
such participant agrees to be subject to Section 4.4 as though it were a Bank.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 15.5, any Bank
may assign and/or pledge all or any portion of its interest hereunder and other
Obligations owed by or to such Bank to secure obligations of such Bank,
including, without limitation, to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank; provided, no Bank, as between the
Parent and such Bank, shall be relieved of any of its obligations hereunder as a
result of any such assignment and pledge, and provided further, in no event
shall the applicable Federal Reserve Bank, pledgee or trustee be considered to
be a “Bank” or be entitled to require the assigning Bank to take or omit to take
any action hereunder.

Section 15.6. Amendment, Modification and Waiver.

(a) Subject to Sections 15.6(b) and 15.6(c), no amendment, modification or
waiver of any provision of the Facility Documents to which a Facility Party is a
party shall be effective without the written concurrence of the Required Banks
and such Facility Party.

(b) Without the prior written consent of all of the Banks, no amendment,
modification or waiver of any provision of the Facility Documents shall be
effective that would:

(i) extend the Final Collection Date, the Termination Date or any Maturity Date;

(ii) with respect to any Purchased Receivable¸ forgive or otherwise reduce the
amount of any determination of the Purchase Price thereof;

 

- 55 -



--------------------------------------------------------------------------------

(iii) increase the amount of any Commitment; provided, no amendment,
modification or waiver of any condition precedent, covenant, or Termination
Event shall constitute an increase in any Commitment of any Bank, it being
understood that any increase of the Commitments as contemplated by Section 2.7
shall not be subject to this clause (iii);

(iv) reduce any rate of interest or any fee payable under any Facility Document;

(v) change the definition of any of the following terms or any constituent term
thereof: “Agreed Base Value”, “Discount”, “Final Collection Date”, “Margin”,
“Maturity Date”, “Purchase Price”, “Repurchase Event”, “Repurchase Price”,
“Required Banks”, “Termination Date”, or “Termination Event”, it being
understood that a waiver of any Repurchase Event or any Termination Event shall
only require the concurrence of the Required Banks; provided, for the avoidance
of doubt, no change or waiver with respect to Section 9.1(i) shall be effective
without the consent of each Bank;

(vi) release the Parent from the Guaranty;

(vii) terminate the Insurance Policy or reduce any coverage thereunder;

(viii) consent to the assignment or transfer by any Facility Party of any of its
rights and obligations under any Facility Document; or

(ix) change any of this Section 15.6.

(c) Without the prior written consent of the Administrative Agent, no amendment,
modification or waiver of any provision of the Facility Documents shall be
effective to amend, modify, terminate or waive any provision of Section 14 as
the same applies to the Administrative Agent, or any other provision hereof as
the same applies to the rights or obligations of the Administrative Agent.

Section 15.7. Waivers, Remedies Cumulative. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any Bank, any
right or remedy under the Facility Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise thereof or the exercise of any other right or remedy.
The rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by Law.

Section 15.8. Invalidity. If at any time any provision of the Facility Documents
shall be adjudged by any court or other competent tribunal to be illegal,
invalid or unenforceable, the validity, legality, and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired nor
shall the legality, validity or enforceability of such provisions under the Law
of any other jurisdiction be in any way affected or impaired thereby and the
parties hereto will use their best efforts to revise the invalid provision so as
to render it enforceable in accordance with the intention expressed in this
Agreement.

 

- 56 -



--------------------------------------------------------------------------------

Section 15.9. Obligations Several; Independent Nature of the Banks’ Rights. The
obligations of the Banks hereunder are several and no Bank shall be responsible
for the obligations or Commitment of any other Bank hereunder. Nothing contained
herein or in any other Facility Document, and no action taken by the Banks
pursuant hereto or thereto, shall be deemed to constitute the Banks as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Bank shall be a separate and
independent debt, and each Bank shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Bank to be
joined as an additional party in any proceeding for such purpose.

Section 15.10. Accounting Treatment. Each Facility Party agrees and acknowledges
that it is a sophisticated party in relation to this Agreement and that it has
taken independent legal and accounting advice in relation to the accounting
treatment to be applied to this Agreement. It is agreed that no Facility Party
has relied on any representation of any of the Administrative Agent or any Bank
in this regard.

Section 15.11. Third Party Rights. Except as explicitly set forth in this
Agreement, no Person not a party to this Agreement shall be deemed a third party
beneficiary hereof.

Section 15.12. Counterparts. Each Facility Document may be executed in any
number of counterparts, and by the different parties thereto on separate
counterparts; each such counterpart shall be deemed an original and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or electronic copy of an executed counterpart of this
Agreement shall be effective as an original for all purposes.

Section 15.13. Entire Agreement. This Agreement constitutes the entire Agreement
between the parties hereto in relation to this Agreement and supersedes all
previous proposals, agreements and other written and oral communications in
relation thereto.

Section 15.14. Exclusion of Liability. In no event shall any of the
Administrative Agent, any Bank or any Facility Party be liable for any loss of
profits, business, data or information or for any remote, incidental, indirect,
special or consequential damages.

Section 15.15. Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York without regard to the
principles of conflicts of Law thereof (other than Section 5-1401 of the New
York General Obligations Law).

Section 15.16. Consent to Jurisdiction. Any litigation based hereon, or arising
out of, under or in connection with this Agreement, may be brought and
maintained in the courts of the State of New York sitting in New York County,
New York or in the United States district court for the Southern District of New
York; provided, any suit seeking enforcement against any receivables or other
property may be brought, at the Administrative Agent’s or any Bank’s option, in
the courts of any jurisdiction where such receivables or other property may be
found. Each Facility Party hereby expressly and irrevocably submits to the
jurisdiction of the courts of the State of New York sitting in New York County,
New York and of the United States district court for the Southern District of
New York for the purpose of any such litigation. Each Facility Party further
irrevocably consents to the service of process by registered mail, postage
prepaid,

 

- 57 -



--------------------------------------------------------------------------------

to the address specified in Section 15.4 of this Agreement or by personal
service within or without the State of New York. Each Facility Party, the
Administrative Agent and each Bank expressly and irrevocably waives, to the
fullest extent permitted by Law, any objection which it may now or hereafter
have to the laying of venue of any such litigation brought in any such court and
any claim that any such litigation has been brought in an inconvenient forum.

Section 15.17. WAIVER OF JURY TRIAL. EACH OF THE FACILITY PARTIES, THE
ADMINISTRATIVE AGENT AND EACH BANK HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR
ANY APPLICATION, INSTRUMENT, DOCUMENT, AMENDMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY
BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

Section 15.18. Confidentiality. Each party hereto agrees to hold the Facility
Documents and all non-public information received by it, or any of its agents or
representatives, in connection therewith from any other party hereto or its
agents or representatives in confidence and agrees not to provide any Person
with copies of any Facility Document or such non-public information other than
to (a) any officers, directors, members, managers, employees or outside
accountants, auditors or attorneys thereof (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (b) any
prospective or actual assignee or participant which (in each case) has signed a
confidentiality agreement containing provisions substantively identical to this
Section 15.18 or has agreed in writing to be subject to the terms of this
Section 15.18, and (c) Governmental Authorities with appropriate jurisdiction
(including filings required or, in the case of the Parent, deemed advisable,
under Securities Laws). Notwithstanding the above stated obligations, provided
that the other parties hereto are given notice of the intended disclosure or
use, the parties hereto will not be liable for disclosure or use of such
information which such Person can establish by tangible evidence: (i) was
required by Law, including pursuant to a valid subpoena or other legal process,
(ii) was in such Person’s possession or known to such Person prior to receipt
(other than information which came to be known from information received from or
on behalf of a party hereto) or (iii) is or becomes known to the public through
disclosure in a printed publication (without breach of any of such Person’s
obligations hereunder). The Administrative Agent, each Bank and each participant
of a Bank by obtaining the benefits of its participation acknowledges that
(x) the Facility Documents and all non-public information received by it or any
of its agents or representatives in connection therewith may include material
non-public information concerning a Facility Party, (y) it has developed
compliance procedures regarding the use of material non-public information and
(z) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

Section 15.19. English Language. Each communication and document made or
delivered by one party to another pursuant to this Agreement shall be in the
English language or accompanied by a translation thereof into English (certified
by an officer of the person making or delivering the same) as being a true and
accurate translation thereof.

 

- 58 -



--------------------------------------------------------------------------------

Section 15.20. USA PATRIOT Act. The Administrative Agent and each Bank hereby
notifies each Facility Party that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “PATRIOT Act”), it is required to obtain, verify, and record information
that identifies each Facility Party and each Approved Buyer, which information
includes the name and address of each Facility Party and Approved Buyer and
other information that will allow the Administrative Agent or such Bank, as the
case may be, to identify each Facility Party and each Approved Buyer in
accordance with the PATRIOT Act.

Section 15.21. Obligations Not Joint and Several. For the avoidance of doubt, it
is understood and agreed that the Obligations of each Seller under the Facility
Documents to which such Seller is a party are not joint and several, such that
no Seller shall be liable for the Obligations of any other Seller or for the
obligations of the Parent hereunder.

Section 15.22. Survival. All representations, warranties and agreements made
herein shall survive the execution and delivery hereof and the purchase of any
Receivable hereunder. Notwithstanding anything herein or implied by law to the
contrary, the agreements of each Seller set forth in Section 11 shall survive
the termination hereof.

[remainder of page intentionally left blank]

 

- 59 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement by their
undersigned, duly authorized officers on the date first above written:

 

WORLD FUEL SERVICES, INC., as a Seller By:  

/s/ Ira M. Birns

Name:   Ira M. Birns Title:   Vice President

WORLD FUEL SERVICES EUROPE, LTD.,

as a Seller

By:  

/s/ Ira M. Birns

Name:   Ira M. Birns Title:   Vice President

WORLD FUEL SERVICES (SINGAPORE)

PTE. LTD., as a Seller

By:  

/s/ Francis Lee Boon Meng

Name:   Francis Lee Boon Meng Title:   Managing Director

WORLD FUEL SERVICES CORPORATION,

as the Parent

By:  

/s/ Ira M. Birns

Name:   Ira M. Birns Title:  

Executive Vice President and Chief

Financial Officer

 

- 60 -



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as the Administrative Agent and a Bank

By:  

/s/ Jose V. Mazariegos

Name:   Jose V. Mazariegos Title:   Senior Vice President

 

- 61 -



--------------------------------------------------------------------------------

BNP PARIBAS, as a Bank By:  

/s/ Stefan Dulak

Name:   Stefan Dulak Title:   Director, Global Trade Services America By:  

/s/ George Andrianos

Name:   George Andrianos Title:   Director, Global Trade Americas

 

Address:     Institution:   BNP Paribas   Attention:   Stefan Dulak   Address:  

787 Seventh Ave.

New York, NY 10019

  Facsimile:   212-841-2904   E-mail:   stefan.dulak@americas.bnpparibas.com

 

- 62 -



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

ASSOCIATION, as a Bank

By:  

/s/ Brian J. Fulk

Name:   Brian J. Fulk Title:   Director

 

Address:     Institution:   Wachovia Bank, National Association   Attention:  
Brian Fulk   Address:  

901 East Byrd Street

Richmond, VA 23219

  Facsimile:   804-868-1477   E-mail:   Brian.fulk@wachovia.com

 

- 63 -



--------------------------------------------------------------------------------

WELLS FARGO HSBC TRADE BANK, N.A.,

as a Bank

By:  

/s/ Andrew Moy

Name:   Andrew Moy Title:   Senior Vice President

 

Address:     Institution:   Well Fargo HSBC Trade Bank, N.A.   Attention:  
Andrew Moy   Address:  

1000 Louisiana, Suite 404

Houston, TX 77002

  Facsimile:   713-739-1080   E-mail:   moyaa@wellsfargo.com



--------------------------------------------------------------------------------

TD BANK, N.A., as a Bank By:  

/s/ Donald Asadorian

Name:   Donald Asadorian Title:   Vice President

 

Address:     Institution:   TD Bank, N.A.   Attention:   Donald Asadorian
  Address:  

535 East Crescent Avenue

Ramsey, NJ 07446

  Facsimile:   201-574-4840   E-mail:   Donald.Asadorian@yesbank.com



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Bank

By:  

/s/ L. Peter Yetman

Name:   L. Peter Yetman Title:   Senior Vice President

 

Address:     Institution:   The Royal Bank of Scotland plc   Attention:   L.
Peter Yetman   Address:  

101 Park Avenue

New York, NY 10178

  Facsimile:   212-401-3625   E-mail:   peter.yetman@rbs.com